 



Exhibit 10.1
 
PURCHASE AGREEMENT
by and among
ROCKWELL AUTOMATION, INC.,
ROCKWELL COLLINS, INC.
and
TELEDYNE BROWN ENGINEERING, INC.
 
Dated as of July 26, 2006
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINITIONS
    2  
 
       
ARTICLE II SALE AND PURCHASE OF RSC SHARES
    2  
SECTION 2.1 Sale and Purchase of RSC Shares
    2  
 
       
ARTICLE III PURCHASE PRICE
    2  
SECTION 3.1 Purchase Price
    2  
SECTION 3.2 Allocation of Purchase Price
    2  
 
       
ARTICLE IV CLOSING
    3  
SECTION 4.1 Closing
    3  
SECTION 4.2 Closing Deliveries of Automation
    3  
SECTION 4.3 Closing Deliveries of Collins
    4  
SECTION 4.4 Closing Deliveries of Sellers
    4  
SECTION 4.5 Closing Deliveries of Buyer
    5  
SECTION 4.6 Transfer Taxes
    5  
 
       
ARTICLE V BASIC REPRESENTATIONS AND WARRANTIES OF EACH SELLER
    6  
SECTION 5.1 Organization
    6  
SECTION 5.2 Authorization
    6  
SECTION 5.3 No Violation or Conflict
    6  
SECTION 5.4 Government Authorizations
    6  
SECTION 5.5 Ownership of RSC Shares
    7  
SECTION 5.6 No Brokers
    7  
SECTION 5.7 Excluded IP
    7  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF SELLERS REGARDING THE ACQUIRED
COMPANIES
    7  
SECTION 6.1 Organization
    7  
SECTION 6.2 No Violation or Conflict
    8  
SECTION 6.3 Capitalization
    8  
SECTION 6.4 Equity Interests
    8  
SECTION 6.5 Financial Statements
    9  
SECTION 6.6 Liabilities
    9  
SECTION 6.7 Real Property
    9  
SECTION 6.8 Personal Property
    10  
SECTION 6.9 Contracts
    10  
SECTION 6.10 Compliance With Laws
    12  
SECTION 6.11 Permits
    12  
SECTION 6.12 Taxes
    12  
SECTION 6.13 Litigation
    14  
SECTION 6.14 Intellectual Property
    14  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 6.15 Conduct of Business Since March 31, 2006
    15  
SECTION 6.16 Insurance
    16  
SECTION 6.17 Employees
    16  
SECTION 6.18 Sufficiency of Assets
    17  
SECTION 6.19 Environmental Matters
    18  
SECTION 6.20 Warranties
    19  
SECTION 6.21 No Brokers
    19  
 
       
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF BUYER
    19  
SECTION 7.1 Corporate Organization
    19  
SECTION 7.2 Corporate Authorization
    19  
SECTION 7.3 No Violation or Conflict
    20  
SECTION 7.4 Government Authorizations
    20  
SECTION 7.5 Litigation
    20  
SECTION 7.6 Knowledge
    20  
SECTION 7.7 Acquisition of RSC Shares for Investment
    20  
SECTION 7.8 Sufficient Funds
    21  
SECTION 7.9 No Brokers
    21  
 
       
ARTICLE VIII INVESTIGATION BY BUYER; CONFIDENTIALITY
    21  
 
       
ARTICLE IX COVENANTS
    21  
SECTION 9.1 Conduct of Business Prior to the Effective Time
    21  
SECTION 9.2 Exclusive Dealing
    22  
SECTION 9.3 HSR Act Compliance
    22  
SECTION 9.4 Commercially Reasonable Efforts
    22  
SECTION 9.5 Further Assurances
    23  
SECTION 9.6 Obligations Relating to the Business
    23  
SECTION 9.7 Cash Management
    24  
SECTION 9.8 Use of Names, Trademarks, Etc.
    24  
SECTION 9.9 Restrictions
    27  
SECTION 9.10 Public Announcements
    28  
SECTION 9.11 Pre-Closing Transfer of Retained Assets
    28  
SECTION 9.12 Post-Closing Access; Preservation of Records
    29  
SECTION 9.13 Certain Intercompany Agreements
    29  
SECTION 9.14 Directors’ and Officers’ Indemnification and Insurance
    30  
SECTION 9.15 Purchase Agreements
    31  
SECTION 9.16 Confidentiality
    31  
SECTION 9.17 Tax Matters
    31  
SECTION 9.18 Certain Payments by Sellers
    33  
 
       
ARTICLE X EMPLOYEE MATTERS
    34  
SECTION 10.1 Offer of Employment
    34  
SECTION 10.2 Welfare Plans
    34  
SECTION 10.3 Long-Term Incentive Plan
    34  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE XI CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
    35  
SECTION 11.1 Representations and Warranties
    35  
SECTION 11.2 Covenants and Agreements
    35  
SECTION 11.3 No Adverse Order
    36  
SECTION 11.4 HSR Act
    36  
SECTION 11.5 No Material Adverse Effect
    36  
 
       
ARTICLE XII CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS
    36  
SECTION 12.1 Representations and Warranties
    36  
SECTION 12.2 Covenants and Agreements
    36  
SECTION 12.3 No Adverse Order
    36  
SECTION 12.4 HSR Act
    37  
SECTION 12.5 Guarantee
    37  
 
       
ARTICLE XIII INDEMNIFICATION
    37  
SECTION 13.1 Indemnification by Sellers
    37  
SECTION 13.2 Indemnification by Buyer
    38  
SECTION 13.3 Indemnification Procedures
    39  
SECTION 13.4 Certain Limitations
    41  
SECTION 13.5 Dollar Limitations
    42  
SECTION 13.6 Termination of Indemnification Obligations
    43  
SECTION 13.7 Exclusive Remedy
    44  
 
       
ARTICLE XIV TERMINATION; EFFECT OF TERMINATION
    44  
SECTION 14.1 Termination
    44  
SECTION 14.2 Effect of Termination
    45  
 
       
ARTICLE XV MISCELLANEOUS
    45  
SECTION 15.1 Parties in Interest
    45  
SECTION 15.2 Assignment
    45  
SECTION 15.3 Specific Performance
    46  
SECTION 15.4 Notices
    46  
SECTION 15.5 Waiver
    48  
SECTION 15.6 Schedules
    48  
SECTION 15.7 Captions, Currency
    49  
SECTION 15.8 Construction; Interpretation
    49  
SECTION 15.9 No Representations or Warranties
    50  
SECTION 15.10 Severability
    50  
SECTION 15.11 Dispute Resolution
    51  
SECTION 15.12 Consent to Jurisdiction
    51  
SECTION 15.13 Expenses
    52  
SECTION 15.14 Entire Agreement
    52  
SECTION 15.15 Amendment
    52  
SECTION 15.16 Counterparts
    52  

iii



--------------------------------------------------------------------------------



 



              Page
SECTION 15.17 Governing Law
    52  
 
       
ARTICLE XVI DEFINITIONS
    53  

iv



--------------------------------------------------------------------------------



 



          EXHIBITS

 
       
Exhibit A
  —   Form of Automation Agency Licensing Agreement
Exhibit B
  —   Form of Collins Agency Licensing Agreement
Exhibit C
  —   Form of Automation Services Agreement
Exhibit D
  —   Form of Collins Services Agreement
Exhibit E
  —   Form of Intellectual Property Agreement
Exhibit F
  —   Form of Revenue Sharing Agreement
 
        SCHEDULES

 
       
Schedule 5.3(a)
  —   Automation Conflicts
Schedule 5.3(b)
  —   Collins Conflicts
Schedule 5.4(a)
  —   Governmental Authorizations Required by Automation
Schedule 5.4(b)
  —   Governmental Authorizations Required by Collins
Schedule 6.1
  —   Qualification Jurisdictions
Schedule 6.2
  —   Acquired Companies’ Conflicts
Schedule 6.4
  —   Equity Interests
Schedule 6.5
  —   Company Financial Statements
Schedule 6.7(a)
  —   Owned Real Property
Schedule 6.7(b)
  —   Leased Real Property
Schedule 6.7(d)
  —   Certain Former Facilities
Schedule 6.9(a)
  —   Material Contracts
Schedule 6.9(b)
  —   Material Contract Defaults
Schedule 6.9(c)
  —   Government Contract Matters
Schedule 6.10
  —   Compliance With Laws
Schedule 6.11
  —   Permits
Schedule 6.12
  —   Taxes
Schedule 6.13
  —   Company Litigation
Schedule 6.14(b)
  —   License Agreements
Schedule 6.14(c)
  —   Intellectual Property Matters
Schedule 6.15
  —   Conduct of Business Since March 31, 2006
Schedule 6.16
  —   Insurance
Schedule 6.17(b)
  —   Labor Matters
Schedule 6.17(c)
  —   Employee Benefit Plans
Schedule 6.17(f)
  —   Change of Control Benefits
Schedule 6.19(a)
  —   Environmental Matters
Schedule 6.19(b)
  —   Off-Site Disposal Sites
Schedule 7.3
  —   Buyer Conflicts
Schedule 7.4
  —   Governmental Authorizations Required by Buyer
Schedule 7.5
  —   Buyer Litigation
Schedule 9.1
  —   Conduct of Business Prior to the Effective Time
Schedule 9.6(a)
  —   Financial Instruments
Schedule 9.6(b)
  —   Seller Guaranties
Schedule 9.9(a)
  —   Buyer Restrictions
Schedule 9.9(c)
  —   Seller Restricted Dual Band Imager Programs
Schedule 16.1
  —   Transferred Patents and Trademarks

v



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
          PURCHASE AGREEMENT dated as of July 26, 2006 by and among ROCKWELL
AUTOMATION, INC., a Delaware corporation (“Automation”), ROCKWELL COLLINS, INC.,
a Delaware corporation (“Collins” and, together with Automation, “Sellers”), and
TELEDYNE BROWN ENGINEERING, INC., a Delaware corporation (“Buyer”).
W I T N E S S E T H:
          WHEREAS, on the date hereof, Rockwell Automation Technologies, Inc.,
an Ohio corporation and a wholly-owned Subsidiary of Automation (“Automation
Technologies”), owns fifty percent of the RSC Shares;
          WHEREAS, on the date hereof, Rockwell Collins Technologies LLC, a
Delaware limited liability company and a wholly-owned Subsidiary of Collins
(“Collins Technologies”), and Rockwell Collins In-Flight Network Company, a
Delaware corporation and a wholly-owned Subsidiary of Collins (“Collins
In-Flight”), collectively own fifty percent of the RSC Shares;
          WHEREAS, the RSC Shares constitute all the issued and outstanding
membership interests in Rockwell Scientific Company LLC, a Delaware limited
liability company (the “Company”);
          WHEREAS, on the date hereof, the Company owns all the issued and
outstanding membership interests in Rockwell Scientific Licensing, LLC, a
Delaware limited liability company (“RSL” and, together with the Company, the
“Acquired Companies”);
          WHEREAS, pursuant to the terms and subject to the conditions
hereinafter set forth, Automation desires to cause Automation Technologies to
sell, assign, convey, transfer and deliver, and Buyer desires to purchase, the
RSC Shares owned by Automation Technologies;
          WHEREAS, pursuant to the terms and subject to the conditions
hereinafter set forth, Collins desires to cause Collins Technologies and Collins
In-Flight to sell, assign, convey, transfer and deliver, and Buyer desires to
purchase, the RSC Shares owned by Collins Technologies and Collins In-Flight;
and
          WHEREAS, simultaneous with the execution and delivery hereof, Teledyne
Technologies Incorporated, a Delaware corporation and the corporate parent of
Buyer (“Guarantor”), is executing and delivering a guarantee dated the date
hereof (the “Guarantee”) in favor of Sellers pursuant to which Guarantor is
guaranteeing all of Buyer’s obligations under this Agreement pursuant to the
terms of the Guarantee;
          NOW, THEREFORE, in consideration of the premises, the mutual
agreements hereinafter contained and for other good and valuable consideration,
the receipt and

 



--------------------------------------------------------------------------------



 



sufficiency of which are hereby acknowledged, intending to be legally bound,
each Seller and Buyer hereby agree as follows:
ARTICLE I
DEFINITIONS
          Capitalized terms used in this Agreement shall have the meanings
assigned to such terms in Article XVI.
ARTICLE II
SALE AND PURCHASE OF RSC SHARES
          SECTION 2.1 Sale and Purchase of RSC Shares. Subject to the terms and
conditions set forth herein, at the Closing, for the consideration specified in
Section 3.1, effective as of the Effective Time:
          (a) Automation will cause Automation Technologies to sell, assign,
convey, transfer and deliver to Buyer, and Buyer will purchase and acquire from
Automation Technologies, the RSC Shares owned by Automation Technologies, free
and clear of all Liens; and
          (b) Collins will cause each of Collins Technologies and Collins
In-Flight to sell, assign, convey, transfer and deliver to Buyer, and Buyer will
purchase and acquire from each of Collins Technologies and Collins In-Flight,
the RSC Shares owned by each of Collins Technologies and Collins In-Flight, free
and clear of all Liens.
ARTICLE III
PURCHASE PRICE
          SECTION 3.1 Purchase Price. In consideration for the sale, assignment,
conveyance, transfer and delivery of the RSC Shares, and subject to the terms
and conditions set forth herein, Buyer will, at the Closing (i) pay to
Automation (on behalf of Automation Technologies), by wire transfer of
immediately available U.S. Dollars to Automation’s bank account at Mellon Bank,
N.A., Pittsburgh, Pennsylvania, Account No. 102-3474 (ABA: 043 000 261; SWIFT:
MELN US 3P), an amount equal to Eighty Three Million Seven Hundred Fifty
Thousand dollars ($83,750,000) and (ii) pay to Collins (on behalf of Collins
Technologies and Collins In-Flight), by wire transfer of immediately available
U.S. Dollars to Collins’ bank account at Mellon Bank, N.A., Pittsburgh,
Pennsylvania, Account No. 091-2704 (ABA Number: 043-000-261; SWIFT: MELN US 3P),
an amount equal to Eighty Three Million Seven Hundred Fifty Thousand dollars
($83,750,000) (the sum of such amounts payable to Automation and Collins is
referred to herein as the “Purchase Price”).
          SECTION 3.2 Allocation of Purchase Price. Sellers will, not later than
sixty days after the Closing Date, jointly prepare and deliver to Buyer a
schedule (the “Allocation

2



--------------------------------------------------------------------------------



 



Schedule”) allocating the Purchase Price among the assets of the Acquired
Companies in accordance with the general principles of Section 1060 of the Code
and any Treasury Regulations pursuant thereto (or any comparable provisions of
state or local tax law) or any successor provision. Buyer will have the right to
raise reasonable objections to the Allocation Schedule within thirty days after
its receipt thereof, in which event Buyer and each Seller will negotiate in good
faith to resolve such objections. Except to the extent otherwise required by
applicable Laws, Buyer and each Seller (i) will, and will cause each of their
respective Affiliates to, make all tax returns, reports, forms, declarations,
claims and other statements in a manner consistent with the Allocation Schedule
and (ii) will not, and will cause each of their respective Affiliates not to,
make any inconsistent statement or adjustment on any returns or during the
course of any Internal Revenue Service or other Tax audit.
ARTICLE IV
CLOSING
          SECTION 4.1 Closing. The closing of the purchase and sale of the RSC
Shares (the “Closing”) will take place (i) at the offices of Chadbourne & Parke
LLP, 30 Rockefeller Plaza, New York, New York 10112, at 10:00 a.m. (New York
time) on the fifth business day following the expiration or termination of the
applicable waiting period under the HSR Act, subject to the satisfaction or
waiver of all other conditions set forth in Articles XI and XII or (ii) at such
other place, date and time as each Seller and Buyer may agree. The date of the
Closing is referred to herein as the “Closing Date”. The Closing will be deemed
to be effective at the close of business (California time) on the Closing Date
(the “Effective Time”).
          SECTION 4.2 Closing Deliveries of Automation. At the Closing,
Automation will deliver or cause to be delivered to Buyer the following:
          (a) certificates representing the RSC Shares owned by Automation
Technologies, duly endorsed in blank or accompanied by appropriate stock powers
duly endorsed in blank;
          (b) counterparts of each of the Automation Agency Licensing Agreement,
the Automation Services Agreement, the IP Agreement and the Revenue Sharing
Agreement, duly executed by Automation;
          (c) certificates of good standing of each of Automation and Automation
Technologies from its jurisdiction of incorporation;
          (d) certificates of officers of each of Automation and Automation
Technologies certifying that its organizational documents, as certified and as
delivered at the Closing, have not been amended or rescinded since the date of
such certification and remain in full force and effect on the Closing Date;
          (e) certified copies of resolutions of the board of directors of
Automation authorizing the execution, delivery and performance by Automation of
this Agreement and the consummation by Automation of the transactions
contemplated hereby;

3



--------------------------------------------------------------------------------



 



          (f) an affidavit by Automation Technologies stating its United States
taxpayer identification number and that it is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those terms are defined in the
Code); and
          (g) all other closing certificates and documents required to be
delivered by Automation to Buyer at the Closing pursuant to this Agreement.
          SECTION 4.3 Closing Deliveries of Collins. At the Closing, Collins
will deliver or cause to be delivered to Buyer the following:
          (a) certificates representing the RSC Shares owned by Collins
Technologies and Collins In-Flight, duly endorsed in blank or accompanied by
appropriate stock powers duly endorsed in blank;
          (b) counterparts of each of the Collins Agency Licensing Agreement,
the Collins Services Agreement, the IP Agreement, the Revenue Sharing Agreement
and the Cypress Services Agreement Amendment, duly executed by Collins;
          (c) certificates of good standing of each of Collins, Collins
Technologies and Collins In-Flight from the State of Delaware;
          (d) certificates of officers of each of Collins, Collins Technologies
and Collins In-Flight certifying that its organizational documents, as certified
and as delivered at the Closing, have not been amended or rescinded since the
date of such certification and remain in full force and effect on the Closing
Date;
          (e) certified copies of resolutions of the board of directors of
Collins authorizing the execution, delivery and performance by Collins of this
Agreement and the consummation by Collins of the transactions contemplated
hereby;
          (f) an affidavit by each of Collins Technologies and Collins In-Flight
stating its United States taxpayer identification number and that it is not a
foreign corporation, foreign partnership, foreign trust or foreign estate (as
those terms are defined in the Code); and
          (g) all other closing certificates and documents required to be
delivered by Collins to Buyer at the Closing pursuant to this Agreement.
          SECTION 4.4 Closing Deliveries of Sellers. At the Closing, Sellers
will jointly deliver or cause to be delivered to Buyer the following:
          (a) counterparts of each of the Automation Agency Licensing Agreement,
the Collins Agency Licensing Agreement, the Automation Services Agreement, the
Collins Services Agreement, the IP Agreement, the Revenue Sharing Agreement and
the Cypress Services Agreement Amendment, duly executed by the Company and RSL,
as applicable;
          (b) resignations, effective as of the Effective Time, of all members
of the Board of Directors of the Company and RSL;

4



--------------------------------------------------------------------------------



 



          (c) certificates of good standing of the Company and RSL from the
State of Delaware and any other state in which they are qualified to do
business;
          (d) certificates of officers of each of the Company and RSL certifying
that its organizational documents, as certified and as delivered at the Closing,
have not been amended or rescinded since the date of such certification and
remain in full force and effect on the Closing Date;
          (e) certified copies of resolutions of the board of directors of the
Company authorizing the execution, delivery and performance by the Company of
the IP Agreement, the Revenue Sharing Agreement, the Automation Agency Licensing
Agreement, the Collins Agency Licensing Agreement, the Automation Services
Agreement and the Collins Services Agreement;
          (f) minute books and stock ledgers, if any, of the Acquired Companies;
and
          (g) all other closing certificates and documents required to be
delivered jointly by Sellers to Buyer at the Closing pursuant to this Agreement.
          SECTION 4.5 Closing Deliveries of Buyer. At the Closing, Buyer will
deliver or cause to be delivered to Sellers the following:
          (a) the Purchase Price pursuant to Section 3.1;
          (b) certificates of good standing of each of Buyer and Guarantor from
its jurisdiction of organization;
          (c) certificates of officers of each of Buyer and Guarantor certifying
that its organizational documents, as certified and as delivered at the Closing,
have not been amended or rescinded since the date of such certification and
remain in full force and effect on the Closing Date;
          (d) certified copies of resolutions of the board of directors of each
of Buyer and Guarantor authorizing, as applicable, the execution, delivery and
performance by Buyer of this Agreement, the execution, delivery and performance
by Guarantor of the Guarantee and the consummation by Buyer and Guarantor of the
transactions contemplated hereby and thereby; and
          (e) all other closing certificates and documents required to be
delivered by Buyer or Guarantor to Sellers or any Seller at the Closing pursuant
to this Agreement.
          SECTION 4.6 Transfer Taxes. All applicable sales and transfer Taxes
(including any transfer Taxes due as a result of the sale of the RSC Shares and
any Taxes imposed upon the transfer of real or personal property) and filing,
recording, registration, stamp, documentary and other Taxes and fees payable in
connection with this Agreement, the transactions contemplated by this Agreement
or the documents giving effect to such transactions will be the responsibility
of and be paid by Buyer. All payments made by Buyer

5



--------------------------------------------------------------------------------



 



in connection with this Agreement are exclusive of any value added or similar
Taxes which may be imposed from time to time, which Taxes shall be charged in
addition to and be paid by Buyer.
ARTICLE V
BASIC REPRESENTATIONS AND WARRANTIES OF EACH SELLER
          Each Seller, severally and not jointly, only as to itself, hereby
represents and warrants to Buyer as follows:
          SECTION 5.1 Organization. Such Seller and each of its Subsidiaries
that holds RSC Shares is a corporation or limited liability company (as
applicable) duly organized, validly existing and in good standing under the Laws
of the State of its incorporation or organization (as applicable).
          SECTION 5.2 Authorization. Such Seller has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by such Seller of this
Agreement have been duly authorized by all necessary corporate action on the
part of such Seller. This Agreement constitutes a valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws, now or hereafter in effect, relating
to or affecting the enforcement of creditors’ rights in general and by general
principles of equity.
          SECTION 5.3 No Violation or Conflict. Except as set forth on
Schedule 5.3(a) (in the case of Automation) or Schedule 5.3(b) (in the case of
Collins), none of the execution, delivery or performance by such Seller of this
Agreement or any other agreement to be executed and delivered pursuant hereto by
such Seller nor the consummation by such Seller of the transactions contemplated
hereby or thereby will (i) conflict with the certificate of incorporation or
by-laws or limited liability company agreement of such Seller or any Subsidiary
of such Seller that holds RSC Shares, (ii) violate, conflict with or result in a
breach by such Seller or any Subsidiary of such Seller that holds RSC Shares of
any Contract to which such Seller or such Subsidiary of such Seller that holds
RSC Shares is a party or by which any of its respective properties are bound or
any order, ruling, decree, judgment or arbitration award to which such Seller or
any Subsidiary of such Seller that holds RSC Shares is subject or (iii) result
in the creation of any Liens upon any of the RSC Shares held by a Subsidiary of
such Seller, except for such violations, conflicts and breaches subject to
clause (ii) which, individually or in the aggregate, would not reasonably be
expected to have a material adverse effect on the ability of such Seller to
consummate the transactions contemplated hereby.
          SECTION 5.4 Government Authorizations. Except for the filings required
under the HSR Act and as set forth on Schedule 5.4(a) (in the case of
Automation) or Section 5.4(b) (in the case of Collins), no material Consent of,
with or to any Governmental Entity is required to be obtained or made by or with
respect to such Seller or any Subsidiary of such

6



--------------------------------------------------------------------------------



 



Seller that holds RSC Shares in connection with the execution and delivery of
this Agreement by such Seller or the consummation by such Seller of the
transactions contemplated hereby, other than any such requirement (i) under any
Contract to which any Acquired Company is a party or (ii) that is applicable as
a result of the specific legal or regulatory status of Buyer or as a result of
any other facts that specifically relate to the business or activities in which
Buyer is or proposes to be engaged, other than the Business.
          SECTION 5.5 Ownership of RSC Shares.
          (a) Subsidiaries of such Seller (Automation Technologies, in the case
of Automation, and Collins Technologies and Collins In-Flight, collectively, in
the case of Collins) are the record and beneficial owners of 1,000 RSC Shares,
free and clear of all Liens. All of the RSC Shares held by Subsidiaries of such
Seller have been duly authorized and validly issued.
          (b) None of such Seller or any Subsidiary of such Seller that holds
RSC Shares is a party to any Agreement (other than this Agreement and the
Company LLC Agreement) pursuant to which such Seller or such Subsidiary of such
Seller that holds RSC Shares is or may be obligated to sell or acquire any
Common Shares of the Company or other membership interests in the Company.
          SECTION 5.6 No Brokers. Except for J.P. Morgan Securities Inc., whose
compensation will be paid by Sellers, none of such Seller or any Subsidiary of
such Seller that holds RSC Shares has authorized any Person to act, or has
incurred any Liability to any Person who has acted for it, as broker, finder or
in any other similar capacity in connection with the transactions of such Seller
or such Subsidiary of such Seller that holds RSC Shares contemplated by this
Agreement and the negotiations leading to it.
          SECTION 5.7 Excluded IP. In the case of Automation, to Automation’s
Knowledge, Automation and its Subsidiaries do not use any Excluded IP in the
conduct of their business on the date hereof. In the case of Collins, to
Collins’s Knowledge, Collins and its Subsidiaries do not use any Excluded IP in
the conduct of their business on the date hereof.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
OF SELLERS REGARDING THE ACQUIRED COMPANIES
          Sellers hereby jointly (subject to the provisions of
Section 13.1(b)(i)) represent and warrant to Buyer as follows:
          SECTION 6.1 Organization. Each of the Acquired Companies is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the State of Delaware. Each of the Acquired Companies has the
requisite limited liability company power and authority to conduct the Business
as it is currently conducted and to own, lease and operate its assets. Each of
the Acquired Companies is duly qualified or licensed to

7



--------------------------------------------------------------------------------



 



do business and is in good standing (to the extent such concept is relevant in
any particular jurisdiction) in each jurisdiction in which the ownership,
leasing or holding of its assets makes such qualification necessary, except for
such jurisdictions in which the failure to be so qualified, licensed or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Schedule 6.1 contains a complete and accurate
list of each jurisdiction in which the Company or RSL is qualified to do
business on the date hereof.
          SECTION 6.2 No Violation or Conflict. Except as set forth on
Schedule 6.2, none of the execution, delivery or performance by Sellers of this
Agreement or any other agreement to be executed and delivered pursuant hereto by
Sellers nor the consummation by Sellers of the transactions contemplated hereby
or thereby will (i) conflict with the certificate of formation or limited
liability company agreement of any of the Acquired Companies, (ii) violate,
conflict with or result in a breach by any of the Acquired Companies of any
Contract to which any of the Acquired Companies is a party or by which any of
their respective properties are bound (other than with respect to Consents to
the transactions contemplated hereby under those Contracts to which any of the
Acquired Companies are parties) or any order, ruling, decree, judgment or
arbitration award to which any of the Acquired Companies is subject or
(iii) result in the creation of any Liens (other than Permitted Liens) upon any
of the assets of any of the Acquired Companies, except for such violations,
conflicts, breaches and Liens subject to clauses (ii) and (iii) which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.
          SECTION 6.3 Capitalization.
          (a) The RSC Shares constitute all the issued and outstanding
membership interests in the Company.
          (b) There are no outstanding rights, options, warrants, convertible or
exchangeable securities, subscriptions or other agreements (other than this
Agreement and the Company LLC Agreement) pursuant to which the Company is or may
be obligated to sell, issue or acquire any Common Shares of the Company or other
membership interests of the Company.
          SECTION 6.4 Equity Interests.
          (a) The Company is the record and beneficial owner of 1,000 Common
Shares of RSL (the “RSL Shares”), free and clear of all Liens. The RSL Shares
constitute all the issued and outstanding membership interests in RSL. All of
the RSL Shares have been duly authorized and validly issued.
          (b) There are no outstanding rights, options, warrants, convertible or
exchangeable securities, subscriptions or other agreements (other than this
Agreement and the limited liability company agreement of RSL) pursuant to which
the Company or RSL is or may be obligated to sell, issue or acquire any Common
Shares of RSL or other membership interests in RSL.

8



--------------------------------------------------------------------------------



 



          (c) Except for the ownership of the RSL Shares by the Company,
ownership of equity interests in the Portfolio Companies and as set forth on
Schedule 6.4, none of the Acquired Companies on the date hereof owns any
material capital stock or other equity interests in any corporation, partnership
or other entity.
          SECTION 6.5 Financial Statements. Set forth on Schedule 6.5 are
(i) the consolidated audited balance sheet of the Acquired Companies as of
September 30, 2005 and the related consolidated audited statements of
operations, changes in members’ equity and cash flows of the Acquired Companies
for the fiscal year ended September 30, 2005 and (ii) the consolidated unaudited
balance sheet of the Acquired Companies as of June 30, 2006 (the “June 30, 2006
Balance Sheet”) and the related consolidated unaudited income statement and cash
flow statement of the Acquired Companies for the nine months then ended
(collectively, the “Financial Statements”). Except as set forth therein, the
Financial Statements present fairly, in all material respects, the consolidated
financial position and the consolidated results of operations and cash flows of
the Acquired Companies as of the dates set forth therein and for the periods
covered thereby in accordance with GAAP (subject, in the case of the financial
statements as of and for the nine months ended June 30, 2006, to the absence of
footnotes and normal year-end adjustments). The Financial Statements have been
prepared from the books of account and financial records of the Acquired
Companies.
          SECTION 6.6 Liabilities. To the Knowledge of the Company, except for
(a) Liabilities set forth or reflected in the Financial Statements (or referred
to in the notes thereto), (b) Liabilities relating to any matter set forth in
this Agreement or in a Schedule to this Agreement, (c) Liabilities arising in
the Ordinary Course of Business since June 30, 2006 or as contemplated by this
Agreement, (d) any Liability for which any Member has an obligation of payment,
reimbursement or indemnification after the Closing Date and (e) other
Liabilities which, individually or in the aggregate, would not reasonably be
expected to amount to more than $12 million, on the date hereof none of the
Acquired Companies has any Liabilities which would be required by GAAP to have
an amount set forth on a balance sheet.
          SECTION 6.7 Real Property.
          (a) Schedule 6.7(a) sets forth a list of all real property owned in
fee on the date hereof by any of the Acquired Companies (“Owned Properties”).
Schedule 6.7(b) sets forth a list of all leases to which any of the Acquired
Companies on the date hereof is a party pursuant to which such Acquired Company
is a lessee of any real property (“Leases”).
          (b) Except as set forth on Schedule 6.7(a) or 6.7(b), each of the
Acquired Companies has (A) good and valid title to its Owned Properties free and
clear of any Lien, other than Permitted Liens, and (B) valid leasehold interests
in the properties subject to its Leases, in each case subject to the provisions
of the applicable Leases, subleases and related Contracts governing such
Acquired Companies’ interests therein.
          (c) To the Knowledge of the Company, there are no pending condemnation
or similar Actions with respect to any of the Owned Properties or real property
subject to the Leases.

9



--------------------------------------------------------------------------------



 



          (d) To the Knowledge of the Company, no material manufacturing or
research and development operations have been conducted by the Company (or its
predecessors, with respect to the Business) at any facility formerly owned or
leased by the Company (or any of its predecessors, with respect to the
Business), except for Owned Properties, facilities subject to Leases and the
facilities set forth on Schedule 6.7(d).
          SECTION 6.8 Personal Property. Except as set forth on the Schedules
hereto and except for such property as has been sold or otherwise disposed of in
the Ordinary Course of Business, one of the Acquired Companies owns all personal
property (i) reflected as owned on the June 30, 2006 Balance Sheet or (ii) which
it thereafter acquired ownership of, in each case set forth in clauses (i) and
(ii), free and clear of any Lien, other than Permitted Liens.
          SECTION 6.9 Contracts.
          (a) Schedule 6.9(a) lists all of the following written Contracts
(other than licenses and other Contracts relating to Intellectual Property) to
which any of the Acquired Companies is a party and which are in effect on the
date hereof and under which any Acquired Company or third party thereunder has
an express obligation that is required to be performed after the date hereof:
     (i) loan agreements, credit agreements, security agreements, promissory
notes, mortgages, indentures and other Contracts (other than the Member Loan
Agreement) which provide for the borrowing of moneys by or extensions of credit
to any of the Acquired Companies or the guarantee by any of the Acquired
Companies of obligations in respect of the borrowings of moneys by or extensions
of credit to any other Person;
     (ii) employment agreements which expressly provide for the payment to any
employee of any Acquired Company of more than $150,000 annually, except those
that may be cancelled by any of the Acquired Companies without material penalty
upon not more than ninety days’ notice;
     (iii) customer agreements (including Government Contracts and Bids) which
expressly provide for future payments (other than contingent payments) to any of
the Acquired Companies of more than $500,000, except those that may be cancelled
by any of the Acquired Companies without material penalty upon not more than
ninety days’ notice;
     (iv) leases (other than leases relating to real property), product supply
and purchase agreements and other Contracts (other than (A) those of a type
described in clauses (i) through (iii) above, without giving effect to the
minimum dollar or term thresholds set forth therein, and (B) Bids) which
expressly provide for future payments (other than warranty and other contingent
payments) to or from any of the Acquired Companies of more than $500,000, except
those that may be cancelled by any of the Acquired Companies without material
penalty upon not more than ninety days’ notice;

10



--------------------------------------------------------------------------------



 



     (v) to the Knowledge of the Company, Contracts that contain provisions
which limit the right of the Company to enter into or engage in any market or
line of business; and
     (vi) material Contracts with any Portfolio Companies.
          Notwithstanding the foregoing, Schedule 6.9(a) does not contain any
Contracts otherwise required to be set forth thereon which are subject to
confidentiality obligations not to disclose the existence of the same on the
part of any of the Acquired Companies. All Contracts required to be set forth on
Schedule 6.7(b) or 6.9(a) are referred to herein as “Material Contracts”. To the
Knowledge of the Company, none of the Acquired Companies is party to any oral
Contracts in effect on the date hereof which, if written, would be required to
be set forth on Schedule 6.9(a).
          (b) Except as set forth on Schedule 6.9(b), (i) there are no defaults,
violations or breaches on the part of any of the Acquired Companies under the
provisions of any Material Contract and (ii) to the Knowledge of the Company,
there are no defaults, violations or breaches on the part of the other party or
parties under the provisions of any Material Contract, except in either case set
forth in clauses (i) or (ii) (A) for defaults, violations or breaches which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect and (B) that in order to avoid a default, violation or
breach under any Material Contract the Consent of the other party or parties
thereto may be required in connection with the transactions contemplated hereby.
          (c) (i) With respect to each Material Contract that is a Government
Contract or Bid, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect and except as set forth
on Schedule 6.9(c): (A) to the Knowledge of the Company, each of the Acquired
Companies is in compliance with all terms thereof and all applicable
requirements of Law relating thereto; (B) no written notice has been received by
any of the Acquired Companies in the last three years alleging that any of the
Acquired Companies is in breach or violation of any statutory, regulatory or
contractual requirement related thereto; (C) no written notice of termination,
cure notice or show-cause notice has been received by any of the Acquired
Companies in the last three years related thereto; and (D) to the Knowledge of
the Company, no notice of breach, violation or termination, cure notice or
show-cause notice has been threatened against any Acquired Company in the last
three years related thereto.
     (ii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and except as set forth on
Schedule 6.9(c), (A) to the Knowledge of the Company, none of the Acquired
Companies is (and for the last three years has not been) under administrative,
civil or criminal investigation (other than routine audits) or indictment by the
U.S. Government with respect to any alleged irregularity, misstatement or
omission regarding a Government Contract or Bid; (B) none of the Acquired
Companies is (and for the last three years has not been) suspended

11



--------------------------------------------------------------------------------



 



or debarred from doing business with the U.S. Government or declared
nonresponsible or ineligible for U.S. government contracting; and (C) none of
the Acquired Companies has in the last three years made a voluntary disclosure
under the United States Department of Defense voluntary disclosure program or
under any voluntary disclosure program of another U.S. Governmental Entity with
respect to any alleged irregularity, misstatement or omission arising under or
relating to any Government Contract or Bid.
     (iii) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect and except as set forth on
Schedule 6.9(c), to the Knowledge of the Company, there are no circumstances
existing on the date hereof that would warrant the United States Department of
Defense or any other U.S. Governmental Entity to initiate suspension or
disbarment proceedings or the finding of nonresponsibility or ineligibility on
the part of any Acquired Company.
          SECTION 6.10 Compliance With Laws. Except as set forth on
Schedule 6.10, each of the Acquired Companies is and has been in the last three
years in compliance with all Laws, including Laws related to export compliance
and the Foreign Corrupt Practices Act (but other than Environmental Laws),
applicable to them, except for failures to so comply which, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 6.10, in the last three years, no
written notice (including any notice relating to an Action) has been received by
any of the Acquired Companies alleging a violation of any such Laws (other than
Environmental Laws) which has not been cured, other than such notices as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. To the Knowledge of the Company, no product, technical
data or service provided, made, sold, distributed or owned by the Acquired
Companies in the last three years has been disclosed, disseminated or released
by an Acquired Company to a foreign national in the United States in a manner
that required an Acquired Company to obtain a license for deemed export from the
United States without an Acquired Company obtaining such a license.
          SECTION 6.11 Permits. Except as set forth on Schedule 6.11, each of
the Acquired Companies possesses all Permits necessary to enable it to own,
lease or otherwise hold its assets and to carry on the Business as presently
conducted, other than any such Permits which if not obtained would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except as set forth on Schedule 6.11, each of the Acquired
Companies is in compliance with the terms and conditions of such Permits that
are issued to it, except for such failures to so comply which, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
          SECTION 6.12 Taxes. Except as set forth on Schedule 6.12 or as
otherwise made available to Buyer:
          (a) all material Tax Returns required to be filed by any of the
Acquired Companies for periods ending on or prior to the Closing Date have been
or will be timely filed with the appropriate taxing authorities in all
jurisdictions in which such Tax Returns are required to be filed and all Taxes
reported on such Tax Returns due on or prior to the Closing

12



--------------------------------------------------------------------------------



 



Date have been or will be timely paid (other than those Taxes which are being
contested in good faith and for which adequate reserves have been established in
accordance with GAAP). Neither of the Acquired Companies is on the date hereof
the beneficiary of any extension of time within which to file any Tax Return.
Each of the Acquired Companies has withheld and paid all Taxes shown as required
to be withheld and paid in connection with amounts paid or owing to any
employee, independent contractor, creditor or other party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed;
          (b) there are no material audits, disputes, claims, assessments,
levies or administrative proceedings pending or, to the Knowledge of the
Company, threatened against any of the Acquired Companies relating to Taxes, and
in the last three years no taxing authority has given any Acquired Company
written notice of the commencement of any material audit, examination or
deficiency action with respect to Taxes;
          (c) all Taxes due with respect to any completed and settled audit,
examination or deficiency action with any taxing authority for which any of the
Acquired Companies might otherwise be liable have been paid in full;
          (d) no liens for Taxes exist with respect to any of the assets of any
of the Acquired Companies, except for Permitted Liens;
          (e) None of the Acquired Companies has in the last three years
requested a waiver of, or extended or waived, the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
Tax;
          (f) RSL has been properly treated as a disregarded entity of the
Company under Treasury Regulations Section 301.7701-2(c)(2)(i) since the date of
its formation;
          (g) the Company has been properly treated as a disregarded entity
under Treasury Regulations Section 301.7701-2(c)(2)(i) or as a partnership under
Treasury Regulations Section 301.7701-2(c)(1) since the date of its formation;
          (h) neither of the Acquired Companies is a party to or bound by any
tax allocation or sharing agreement (other than those set forth in
Schedule 6.9(a)); and
          (i) neither of the Acquired Companies will be required to include any
item or income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:
     (A) adjustment under Section 481 of the Code made prior to the Closing
Date; or
     (B) “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date.

13



--------------------------------------------------------------------------------



 



          SECTION 6.13 Litigation. Except as set forth on Schedule 6.13, none of
the Acquired Companies is a party to any individual Action with respect to which
there is a reasonable likelihood of an adverse determination which would
reasonably be expected to result in damages payable by an Acquired Company after
the Closing Date of greater than $1 million and, except as set forth on
Schedule 6.13, to the Knowledge of the Company, no such Action has been
threatened within the last three years. Except as set forth on Schedule 6.13,
there are no outstanding orders, rulings, decrees or judgments to which any of
the Acquired Companies is a party or by which any of them are bound by or with
any Governmental Entity which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
          SECTION 6.14 Intellectual Property.
          (a) The Patents and Trademarks set forth on Schedule 16.1 comprise all
of the material Patents and Trademarks owned by any of the Acquired Companies.
          (b) Schedule 6.14(b) sets forth a list of all material written license
agreements (other than standard off-the-shelf software licenses) in effect on
the date hereof pursuant to which any of the Acquired Companies license or is
licensed to use any Business Intellectual Property and under which any Acquired
Company or third party thereunder has an express obligation that is required to
be performed after the date hereof:
          (c) Except as set forth on Schedule 6.14(c):
     (i) there are no written claims or demands which have been received by any
of the Acquired Companies within the past three years, or any Actions which are
pending or to the Knowledge of the Company were threatened within the past three
years against any Acquired Company, which (A) challenge the validity and
enforceability of, or the ownership interests of any of the Acquired Companies
in, any of the Patents and Trademarks set forth on Schedule 16.1 or (B) allege
that any product or service of any of the Acquired Companies infringes the
intellectual property rights of others and which, in any case set forth in
clauses (A) or (B), would, if successfully asserted, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect;
     (ii) to the Knowledge of the Company, no product or service of any of the
Acquired Companies infringes the intellectual property rights of others in a
manner that would, if proven, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
     (iii) to the Knowledge of the Company, one or more of the Acquired
Companies own or have a right to use all of the Business Intellectual Property
free of any restrictions that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect;
     (iv) none of the Acquired Companies is a party to any agreement with any
Person not to sue or otherwise enforce any legal rights with respect to Business
Intellectual

14



--------------------------------------------------------------------------------



 



Property, which agreement would, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and
     (v) to the Knowledge of the Company, none of the Acquired Companies is
party to any oral Contracts in effect on the date hereof which, if written,
would be required to be set forth on Schedule 6.14(b).
          (d) Each of the Acquired Companies has taken reasonable steps to
protect its right, title and interest in and to its Patents and Trademarks set
forth on Schedule 16.1.
          (e) The Business Intellectual Property, the Intellectual Property to
be licensed by Automation pursuant to Section 9.8, the Intellectual Property
subject to covenants not to sue by Automation and Collins in the IP Agreement
and intellectual property rights under Contracts of the Acquired Companies
comprise the intellectual property rights necessary to conduct the Business as
conducted on the date of this Agreement and as it will be conducted on the
Closing Date, except for such intellectual property rights the absence of which
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (f) Notwithstanding the generality of any other representations and
warranties contained in this Agreement, this Section 6.14 will be deemed to
contain the only representations and warranties in this Agreement with respect
to intellectual property matters.
          SECTION 6.15 Conduct of Business Since March 31, 2006.
          (a) Except as set forth on Schedule 6.15 and as contemplated by this
Agreement, from March 31, 2006 to the date hereof (i) the Business has been
conducted by the Acquired Companies in the Ordinary Course of Business and
(ii) there has not been any change in the business, financial condition or
operations of the Acquired Companies, taken as a whole, which, individually or
in the aggregate, has had or would reasonably be expected to have a Material
Adverse Effect.
          (b) Except as set forth on Schedule 6.15 or as contemplated by this
Agreement, from March 31, 2006 to the date hereof there has not been:
     (i) any general increase in the rate or terms of any compensation, bonuses,
pension or other employee benefit plans payable to or for the benefit of
employees of any of the Acquired Companies other than in the Ordinary Course of
Business;
     (ii) sold or transferred any material assets of any of the Acquired
Companies, other than inventories in the Ordinary Course of Business;
     (iii) incurred or guaranteed by any of the Acquired Companies any
indebtedness for borrowed money, other than in the Ordinary Course of Business;
     (iv) any amendment of the certificate of formation or limited liability
company agreement of any of the Acquired Companies;

15



--------------------------------------------------------------------------------



 



     (v) paid or declared any dividend or other distributions in respect of the
RSC Shares or the RSL Shares (other than in Cash or of assets of any of the
Acquired Companies constituting Retained Assets);
     (vi) issued or sold or authorized for issuance or sale any Common Shares or
other membership interests in any of the Acquired Companies or any securities
convertible into Common Shares of any of the Acquired Companies or other
membership interests in any of the Acquired Companies, or granted any option,
warrant or other right relating thereto;
     (vii) changed or modified in any material respect any of the credit,
collection or payment policies or procedures of any of the Acquired Companies;
     (viii) any material change in the accounting methods, practices or
principles of any of the Acquired Companies (other than as permitted by GAAP);
     (ix) any binding authorization to establish any new defined benefit pension
plan or to modify the Rockwell Scientific Company Pension Plan;
     (x) any binding authorization to establish any new ERISA Benefit Plan
(other than a defined benefit pension plan) or to modify in any material respect
any existing ERISA Benefit Plan (other than in the Ordinary Course of Business
or as required by Law); or
     (xi) any Contract (other than this Agreement or any arrangement provided
for in or contemplated by this Agreement) entered into by any of the Acquired
Companies to take any of the types of action described in clauses (i) through
(x) of this Section 6.15(b).
          SECTION 6.16 Insurance. Schedule 6.16 sets forth a list of all
material current policies of insurance of the Acquired Companies in force as of
the date hereof.
          SECTION 6.17 Employees.
          (a) None of the Acquired Companies is a party to any collective
bargaining agreement in effect on the date hereof relating to its employees.
          (b) Except as set forth on Schedule 6.17(b), there is no labor strike
or work stoppage pending or, to the Knowledge of the Company, threatened against
any of the Acquired Companies which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.
          (c) Schedule 6.17(c) sets forth each material pension, retirement,
401(k) savings, profit sharing, deferred compensation, stock bonus or other
similar plan; each material medical, vision, dental or other health plan; each
material life insurance plan; and any other material employee benefit plan, in
each case, to which any of the Acquired Companies is on the date hereof required
to contribute, or which any of the Acquired Companies on the date

16



--------------------------------------------------------------------------------



 



hereof sponsors for the benefit of any of their employees, or under which
employees (or their beneficiaries) of any of the Acquired Companies (in their
capacities as such) are on the date hereof eligible to receive benefits,
including any material ERISA Benefit Plan. The plans required to be set forth on
Schedule 6.17(c) are referred to herein as the “Plans”.
          (d) All Plans are in compliance with the provisions of ERISA, the Code
and the rules and regulations promulgated thereunder to the extent that ERISA,
the Code and such rules and regulations are intended to apply to such Plans,
except for such failures to so comply which would not reasonably be expected to
constitute a plan disqualifying event or result in damages to the Acquired
Companies of more than $1 million for any individual failure to so comply. To
the Knowledge of the Company, no Plan which is an ERISA Benefit Plan has engaged
in any Prohibited Transaction for which there is no exemption and with respect
to which any of the Acquired Companies has incurred any Liability which would
reasonably be expected to exceed $1 million for such Prohibited Transaction or
would reasonably be expected to result in a plan disqualifying event. No
Reportable Event has occurred with respect to any Plan subject to Title IV of
ERISA which would subject any of the Acquired Companies to any Liability which
would reasonably be expected to exceed $1 million for such Reportable Event.
None of the Acquired Companies participates in, or owes withdrawal Liability to,
any Multiemployer Plan. No Plan that is subject to Title IV of ERISA (a “Title
IV Plan”) has incurred an accumulated funding deficiency, whether or not waived,
within the meaning of Section 412 of the Code or Section 302 of ERISA, and no
condition exists on the date hereof which would reasonably be expected to result
in an accumulated funding deficiency as of the last day of the current plan year
of any Title IV Plan.
          (e) As of the date hereof, the Rockwell Scientific Company Pension
Plan or its related trust has assets with a fair market value at least equal to
the projected benefit obligation (“PBO”) of the participants under such Plan as
of the date hereof. For this purpose, the term “PBO” means the actuarial present
value of the accrued benefits of Acquired Company employees entitled to benefits
under such Plan as of the date hereof, based on (i) benefits accrued before the
date hereof, but using the actuarial estimates of salary level at retirement
age, (ii) the applicable PBGC mortality table and applicable PBGC interest rates
(including the immediate and deferred rates) being used to value annuities, and
(iii) otherwise the use of actuarial assumptions stated in the last actuarial
valuation of such Plan as of January 1, 2005.
          (f) Except as set forth on Schedule 6.17(f), to the Knowledge of the
Company, no Acquired Company employee shall accrue or receive material
additional benefits or accelerated rights to payment of benefits under any Plan
or become entitled to material severance, termination or similar payments as a
result of the sale of RSC Shares contemplated by this Agreement.
          SECTION 6.18 Sufficiency of Assets. Except for the Retained Assets,
the Acquired Companies’ rights under the Member Loan Agreement, the Cypress
Services Agreement and purchase agreements that are subject to Section 9.15,
equipment furnished by customers pursuant to Contracts of the Acquired Companies
and other assets to which the Acquired Companies have rights under Contracts of
the Acquired Companies, the assets and

17



--------------------------------------------------------------------------------



 



Contracts of the Acquired Companies and the assets leased by the Acquired
Companies constitute all of the material assets which are used by the Acquired
Companies in the operation of the Business as conducted on the date hereof and
as will be conducted immediately prior to the Closing Date.
          SECTION 6.19 Environmental Matters. Except as set forth on
Schedule 6.19(a), (i) the Acquired Companies are in compliance with all
Environmental Laws, except for failures to so comply which would not reasonably
be expected to result in Environmental Costs of greater than $1.5 million for
any individual matter; (ii) during the last three years none of the Acquired
Companies has entered into any judgment, decree or order issued by any
Governmental Entity or, to the Knowledge of the Company, received any written
notice from a Governmental Entity, in any such case relating to non-compliance
by any of the Acquired Companies with any Environmental Law or to any
investigation or cleanup of Hazardous Substances under any Environmental Law,
other than such judgments, decrees, orders or notices that would not reasonably
be expected to result in Environmental Costs of greater than $1 million for any
individual matter; and (iii) to the Knowledge of the Company, none of the
Acquired Companies has received any written communication alleging that any of
the Acquired Companies has any Liability under Environmental Laws relating in
any manner to the release of Hazardous Substances at any facilities formerly
owned or leased by any of the Acquired Companies (or their predecessors, with
respect to the Business), other than such written communications or Liabilities
that would not reasonably be expected to result in Environmental Costs of
greater than $1 million for any individual matter. To the Knowledge of the
Company, Schedule 6.19(b) sets forth all third party off-site disposal sites
where the Acquired Companies (or their predecessors, with respect to the
Business) have disposed of Hazardous Substances in material amounts since 1986.
None of the Acquired Companies has assumed any obligation to pay Environmental
Costs for any facility of, or for, any Unrelated Former Business (as defined in
the Distribution Agreement) or for any facilities of, or for, Automation or
Collins (in each case, other than with respect to facilities that are presently
or were formerly owned, leased, operated or occupied by one of the Acquired
Companies or its predecessors, with respect to the Business, as conducted by the
Acquired Companies and its predecessors) pursuant to the terms of the
Distribution Agreement, other than Liabilities to the extent relating to the
Rockwell Science Center Business (as defined in the Distribution Agreement) or
the operations thereof, the Business (as conducted by the Acquired Companies and
its predecessors) or the operations thereof or the Rockwell Science Center
Assets (as defined in the Distribution Agreement). To the Knowledge of the
Company, none of the Acquired Companies has any obligation to pay any
Environmental Costs for any facility of, or for, any Unrelated Former Business
(as defined in the Distribution Agreement) or of, or for, Automation or Collins
(in each case, other than with respect to facilities presently owned or leased
by an Acquired Company or facilities set forth on Schedule 6.7(d) or off-site
disposal sites used by any Acquired Company or its predecessors, with respect to
the Business, as conducted by the Acquired Companies and its predecessors),
other than obligations under any Contract or Law in connection with research and
development or related services performed by the Acquired Companies. To the
Knowledge of the Company, no products sold by the Acquired Companies
incorporates or contains any asbestos or asbestos containing materials. For
purposes of this Section 6.19, “Environmental Costs” means out-of-pocket costs
and expenses reasonably required to be paid by the Acquired Companies resulting
from

18



--------------------------------------------------------------------------------



 



(A) human injury, damage to property or fines or penalties resulting from the
disposal, discharge, handling or release of any Hazardous Substances in
violation of any Environmental Law or (B) the investigation, containment,
removal, remedying, clean-up or abatement of any Hazardous Substances in the
environment (including sediment, soil, air, surface water or groundwater)
reasonably necessary to comply with an Environmental Law. Notwithstanding the
generality of any other representations and warranties contained in this
Agreement, this Section 6.19 will be deemed to contain the only representations
and warranties in this Agreement with respect to environmental matters or
Environmental Laws.
          SECTION 6.20 Warranties. To Knowledge of the Company, no products,
goods or services heretofore sold or provided by any of the Acquired Companies
are now subject to any warranty, other than those warranties made in the
literature accompanying such products, goods or services, made in written
Contracts related to such products, goods or services or required by applicable
Law.
          SECTION 6.21 No Brokers. None of the Acquired Companies has authorized
any Person to act, or has incurred any Liability to any Person who has acted for
it, as broker, finder or in any other similar capacity in connection with the
transactions contemplated by this Agreement and the negotiations leading to it.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF BUYER
          Buyer hereby represents and warrants to Sellers as follows:
          SECTION 7.1 Corporate Organization. Each of Buyer and Guarantor is a
corporation duly organized, validly existing and in good standing under the Laws
of Delaware.
          SECTION 7.2 Corporate Authorization. Buyer has the requisite corporate
power and authority to enter into this Agreement and to perform its obligations
hereunder. Guarantor has the requisite corporate power and authority to enter
into the Guarantee and to perform its obligations thereunder. The execution,
delivery and performance by Buyer of this Agreement have been duly authorized by
all necessary corporate action on the part of Buyer. The execution, delivery and
performance by Guarantor of the Guarantee have been duly authorized by all
necessary corporate action on the part of Guarantor. This Agreement constitutes
a valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws, now or hereafter in
effect, relating to or affecting the enforcement of creditors’ rights in general
and by general principles of equity. The Guarantee constitutes a valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws, now or hereafter in
effect, relating to or affecting the enforcement of creditors’ rights in general
and by general principles of equity.

19



--------------------------------------------------------------------------------



 



          SECTION 7.3 No Violation or Conflict. Except as set forth on
Schedule 7.3, none of the execution, delivery or performance by Buyer or
Guarantor of this Agreement, the Guarantee or any other agreement to be executed
and delivered pursuant hereto by Buyer or Guarantor nor the consummation by
Buyer, Guarantor or any of their Affiliates of the transactions contemplated
hereby or thereby will (i) conflict with the certificate of incorporation or
by-laws of Buyer or Guarantor, or (ii) violate, conflict with or result in a
breach by Buyer, Guarantor or any of their Affiliates of any Contract to which
Buyer, Guarantor or any of their Affiliates is a party or by which any of their
respective properties are bound or any order, ruling, decree, judgment or
arbitration award to which Buyer, Guarantor or any of their Affiliates is
subject, except for such violations, conflicts or breaches subject to clause
(ii) which, individually or in the aggregate, would not reasonably be expected
to have a material adverse effect on the ability of Buyer or Guarantor to
consummate the transactions contemplated hereby or by the Guarantee.
          SECTION 7.4 Government Authorizations. Except for the filings required
under the HSR Act and as set forth on Schedule 7.4, no material Consent of, with
or to any Governmental Entity is required to be obtained or made by or with
respect to Buyer, Guarantor or any of their Affiliates in connection with the
execution and delivery of this Agreement by Buyer, the execution and delivery of
the Guarantee by Guarantor or the consummation by Buyer or Guarantor of the
transactions contemplated hereby and thereby.
          SECTION 7.5 Litigation. Except as set forth on Schedule 7.5, none of
Buyer or its Affiliates is a party to any Action (i) with respect to which there
is a reasonable likelihood of an adverse determination which, individually or in
the aggregate, would reasonably be expected to have a material adverse effect on
the ability of Buyer to consummate the transactions contemplated hereby or
Guarantor to consummate the transactions contemplated by the Guarantee or
(ii) which challenges or otherwise relates to the transactions contemplated by
this Agreement or the Guarantee, and except as set forth on Schedule 7.5, to
Buyer’s knowledge, no such Action has been threatened in writing. Except as set
forth on Schedule 7.5, there are no outstanding orders, rulings, decrees or
judgments to which Buyer or any of its Affiliates is a party or by which any of
them is bound by or with any Governmental Entity (i) which, individually or in
the aggregate, would reasonably be expected to have a material adverse effect on
the ability of Buyer to consummate the transactions contemplated hereby or
Guarantor to consummate the transactions contemplated by the Guarantee or
(ii) which challenges or otherwise relates to the transactions contemplated by
this Agreement or the Guarantee.
          SECTION 7.6 Knowledge. Buyer has such knowledge and experience in
financial and business matters that Buyer is capable of evaluating the merits
and risks of the purchase of the RSC Shares.
          SECTION 7.7 Acquisition of RSC Shares for Investment. Buyer is
acquiring the RSC Shares for investment only and not with a view toward, or for
sale in connection with, any distribution thereof, nor with any present
intention of distributing or selling the RSC Shares. Buyer agrees that the RSC
Shares may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act

20



--------------------------------------------------------------------------------



 



of 1933, as amended, except pursuant to an exemption from such registration
available under such Act.
          SECTION 7.8 Sufficient Funds. Buyer has available to it, and Buyer
will have available to it on the Closing Date, sufficient funds to pay the
Purchase Price and consummate the other transactions contemplated by this
Agreement to be consummated by Buyer.
          SECTION 7.9 No Brokers. None of Buyer or its Affiliates has authorized
any Person to act, or has incurred any Liability to any Person who has acted for
it, as broker, finder or in any other similar capacity in connection with the
transactions contemplated by this Agreement and the negotiations leading to it.
ARTICLE VIII
INVESTIGATION BY BUYER; CONFIDENTIALITY
          Between the date of this Agreement and the Closing Date, or, if
earlier, the date this Agreement is terminated pursuant to Section 14.1, Sellers
will jointly cause the Acquired Companies to provide Buyer and its
Representatives with reasonable access, during normal business hours and upon
reasonable notice, to the facilities, books, records, customers and personnel of
the Acquired Companies; provided, however, that (i) such access will not
unreasonably interfere with the normal operations of the Acquired Companies and
(ii) such access with customers of the Acquired Companies shall only be
conducted jointly with Representatives of Automation or Collins. Buyer
acknowledges that all such information being provided pursuant to this
Article VIII is subject to the terms of the Confidentiality Agreement, the terms
of which are incorporated herein by reference.
ARTICLE IX
COVENANTS
          SECTION 9.1 Conduct of Business Prior to the Effective Time.
          (a) Between the date of this Agreement and the Closing Date, or, if
earlier, the date this Agreement is terminated pursuant to Section 14.1, except
as set forth on Schedule 9.1 or as otherwise contemplated by this Agreement,
Sellers will jointly cause the Acquired Companies to conduct the Business in the
Ordinary Course of Business. Between the date of this Agreement and the Closing
Date, or, if earlier, the date this Agreement is terminated pursuant to
Section 14.1, except as set forth on Schedule 9.1 or as otherwise contemplated
by this Agreement, Sellers will jointly cause the Acquired Companies not to
engage in, without the consent of Buyer (which will not be unreasonably
withheld, conditioned or delayed), any transaction which, if engaged in since
March 31, 2006, but on or before the date of this Agreement, would constitute a
breach of the representations and warranties of Sellers contained in
Section 6.15(b).

21



--------------------------------------------------------------------------------



 



          (b) Between the date of this Agreement and the Closing Date, or, if
earlier, the date this Agreement is terminated pursuant to Section 14.1, Sellers
will jointly cause the Acquired Companies to use commercially reasonable efforts
to maintain, consistent with past practices, relationships with suppliers and
customers having business relations with the Acquired Companies (it being
understood that such efforts will not include any requirement or obligation of
any Seller or any Acquired Company to pay any consideration not otherwise
required to be paid or offer or grant any financial accommodation or other
benefit not otherwise required to be made).
          SECTION 9.2 Exclusive Dealing. Between the date of this Agreement and
the Closing Date, or, if earlier, the date this Agreement is terminated pursuant
to Section 14.1, each Seller will not and will cause its Representatives not to,
and Sellers will jointly cause the Acquired Companies and each of the Acquired
Companies’ Representatives not to, solicit, encourage or initiate proposals,
inquiries or offers from, participate in negotiations with, or provide any
material information to, or enter into any Contract with any Person (other than
Buyer or its Representatives or Governmental Entities with respect to the
transactions contemplated by this Agreement) concerning any purchase of the RSC
Shares or the RSL Shares or any merger of any of the Acquired Companies, sale of
any substantial portion of the assets of any of the Acquired Companies (other
than sales of inventory and other assets in the Ordinary Course of Business) or
similar transaction involving any of the Acquired Companies.
          SECTION 9.3 HSR Act Compliance. Each Seller and Buyer will promptly,
and in any event within fifteen days after execution of this Agreement, make or
cause to be made all filings or submissions as are required under the HSR Act.
Each Seller and Buyer will promptly furnish to the other Parties such necessary
information and reasonable assistance as any of the other Parties may request in
connection with its preparation of any filing or submission which is necessary
under the HSR Act. Each Seller and Buyer will promptly provide the other Parties
with copies of all written communications (and memoranda setting forth the
substance of all oral communications) by or between each of them or their
Representatives, on the one hand, and any Governmental Entity, on the other
hand, with respect to this Agreement or the transactions contemplated hereby.
Without limiting the generality of the foregoing, each Seller and Buyer will
promptly notify the other Parties of the receipt and content of any inquiries or
requests for additional information made by any Governmental Entity in
connection therewith and will (i) comply promptly with any such inquiry or
request and (ii) promptly provide the other Parties with a description of the
information provided to any Governmental Entity with respect to any such inquiry
or request. In addition, each Seller and Buyer will keep the other Parties
apprised of the status of any such inquiry or request.
          SECTION 9.4 Commercially Reasonable Efforts. Between the date of this
Agreement and the Closing Date, or, if earlier, the date this Agreement is
terminated pursuant to Section 14.1, (i) Buyer will use its commercially
reasonable efforts to cause to be fulfilled the conditions to the obligations of
Sellers set forth in Article XII, (ii) each Seller will use its commercially
reasonable efforts to cause to be fulfilled the conditions to the obligations of
Buyer set forth in Article XI that are applicable to such Seller and (iii) Buyer
and each Seller

22



--------------------------------------------------------------------------------



 



will use its commercially reasonable efforts to take all actions necessary or
advisable under Law to consummate or make effective the transactions
contemplated by this Agreement.
          SECTION 9.5 Further Assurances. From time to time after the Closing,
as and when requested by any other Party, each Party will execute and deliver,
or cause to be executed and delivered, all such documents and instruments and
will take, or cause to be taken, all such actions as such other Party may
reasonably request to consummate the transactions contemplated by this
Agreement.
          SECTION 9.6 Obligations Relating to the Business.
          (a) Prior to the Closing, Buyer will, at its expense, take or cause to
be taken all actions and enter into such agreements and arrangements as shall be
necessary to effect, effective as of the Effective Time, the release of each of
the Members from, and the substitution of Buyer for each of the Members relating
to, all primary, contingent, secondary, joint, several and other Liabilities in
respect of those Financial Instruments set forth on Schedule 9.6(a).
          (b) Buyer will, at its expense, use its commercially reasonable
efforts to take or cause to be taken all actions and to enter into such
agreements and arrangements as shall be necessary to effect, effective as of the
Effective Time, the release of each of the Members from, and the substitution of
Buyer for each of the Members relating to, all primary, contingent, secondary,
joint, several and other Liabilities in respect of those bonds, indemnities,
assurances and other Contracts set forth on Schedule 9.6(b); provided, however,
that Buyer will not be obligated to pay any consideration therefor to any third
party (it being understood that all Liabilities in respect of such bonds,
indemnities, assurances and Contracts are also subject to indemnification by
Buyer pursuant to Section 13.2).
          (c) As of the Effective Time, Sellers shall cause the Acquired
Companies to have cash on hand in an amount equal to the sum of (i) Six Million
Three Hundred Twenty-Five Thousand Three Hundred Twenty-Two dollars ($6,325,322)
and (ii) the amount obtained by multiplying Three Million Eight Hundred
Eighty-Seven Thousand Four Hundred Fifty-Four dollars ($3,887,454) by a
fraction, the numerator of which is the number of days (up to a maximum of
365 days) in the period from and including October 1, 2005 to the Closing Date,
and the denominator of which is 365 (it being understood that each Seller’s
obligation shall be limited to causing the Acquired Companies to so have cash on
hand equal to one-half of such amounts).
          (d) Following the Closing, Buyer will cause the Company to (i) make
irrevocable contributions to the trust established pursuant to the Rabbi Trust
Agreement dated September 20, 2004 by and between the Company and Mellon Bank,
N.A. (the “Rabbi Trust Agreement”) in the amount of Five Million Four Hundred
Thirty-Eight Thousand dollars ($5,438,000) within three business days following
the Closing Date, (ii) pay all retention bonuses and transition bonuses pursuant
to, and in the amounts and time periods required by, the Executive Retention and
Transition Bonus Agreements described in Section 6.9(a)(ii) of Schedule 6.9(a)
and (iii) use the amounts set forth in Section 9.6(c)(ii) to make incentive

23



--------------------------------------------------------------------------------



 



compensation and bonus payments to employees of the Acquired Companies in
respect of fiscal year 2006 under the Company’s Annual Result Sharing Plan as in
effect on the date hereof in the Ordinary Course of Business.
          SECTION 9.7 Cash Management.
          (a) Buyer will pay Automation (by wire transfer to Automation’s bank
account at Mellon Bank, N.A., Pittsburgh, Pennsylvania, Account No. 102-3474
(ABA: 043 000 261; SWIFT: MELN US 3P)), within five business days after the
Closing Date, an amount equal to one-half of the sum of (i) all cash balances in
the bank accounts of any of the Acquired Companies (after deducting from such
balances the amount of any outstanding checks) as of the Effective Time (other
than RSC LTIP Cash and amounts pursuant to Section 9.6(c)), (ii) all balances
contained as of the Effective Time in petty cash locations of any of the
Acquired Companies, (iii) the dollar value of travelers checks as of the
Effective Time at locations of any of the Acquired Companies and (iv) the amount
of all checks and wire transfers received by any of the Acquired Companies prior
to the Effective Time which were not deposited in bank accounts of any of the
Acquired Companies prior to the Effective Time or which were so deposited but
are not reflected as cash on deposit in any bank accounts of the Acquired
Companies as of or prior to the Effective Time.
          (b) Buyer will pay Collins (by wire transfer to Collins’ bank account
at Mellon Bank, N.A., Pittsburgh, Pennsylvania, Account No. 091-2704 (ABA
Number: 043-000-261; SWIFT: MELN US 3P)), within five business days after the
Closing Date, an amount equal to one-half of the sum of (i) all cash balances in
the bank accounts of any of the Acquired Companies (after deducting from such
balances the amount of any outstanding checks) as of the Effective Time (other
than RSC LTIP Cash and amounts pursuant to Section 9.6(c)), (ii) all balances
contained as of the Effective Time in petty cash locations of any of the
Acquired Companies, (iii) the dollar value of travelers checks as of the
Effective Time at locations of any of the Acquired Companies and (iv) the amount
of all checks and wire transfers received by any of the Acquired Companies prior
to the Effective Time which were not deposited in bank accounts of any of the
Acquired Companies prior to the Effective Time or which were so deposited but
were not reflected as cash on deposit in any bank accounts of the Acquired
Companies as of or prior to the Effective Time.
          SECTION 9.8 Use of Names, Trademarks, Etc.
          (a) From and after the Effective Time, except as permitted in
Section 9.8(b), none of Buyer or any of its Affiliates (including the Acquired
Companies) will have any rights to any of the Retained Names. From and after the
Effective Time, none of Buyer or any of its Affiliates (including the Acquired
Companies) will hold itself out as having any affiliation with any of the
Members. As soon as reasonably practicable after the Effective Time (but in no
event later than thirty days after the Effective Time), Buyer will change the
name of each of RSC and RSL (by amending its certificate of formation and
limited liability company agreement) to eliminate therefrom the name “Rockwell”.

24



--------------------------------------------------------------------------------



 



          (b) Automation hereby grants to the Acquired Companies a
non-exclusive, non-transferable license to utilize without obligation to pay
royalties to Automation the names, trademarks or trade names “Rockwell” and
“Rockwell Scientific” and any corporate symbol or logo related thereto in
connection with stationery, supplies, labels, catalogs, vehicles, signs and
products of the Acquired Companies described in sections (i) through (iv) of
this Section 9.8(b), subject to the terms and conditions of this Section 9.8(b)
and Section 9.8(c), in each case, solely in connection with the operation of the
Business and in the same manner and to the same extent as such names,
trademarks, trade names, corporate symbols or logos were used by the Acquired
Companies immediately prior to the Effective Time; provided, that such license
shall cease immediately upon expiration of the periods identified below. All
goodwill arising from such use shall inure to Automation. Buyer agrees that the
nature and quality of all goods and services rendered by the Acquired Companies
in connection with such names, trademarks, trade names, corporate symbols or
logos shall be advertised, offered and provided in a manner consistent with the
quality control standards previously used by the Acquired Companies, and that
the Acquired Companies will use such names, trademarks, trade names, corporate
symbols or logos in compliance with all applicable laws and regulations.
     (i) All stationery, invoices, purchase orders and other similar documents
of a transactional nature, business cards, outside forms such as packing lists,
labels, and cartons, forms for internal use only and product literature
constituting assets of the Acquired Companies as of the Effective Time may be
used for a period of ninety days following the Effective Time or until the
supply is exhausted, whichever is the first to occur.
     (ii) All “Rockwell” markings on vehicles constituting assets of the
Acquired Companies as of the Effective Time shall be removed prior to the
earlier of (A) 120 days following the Effective Time or (B) the date of
disposition of the vehicle, whichever is the first to occur.
     (iii) Within ninety days following the Effective Time, Buyer will cause the
Acquired Companies to remove from display at all owned and leased facilities
constituting assets of the Acquired Companies all demountable displays which
contain the names, trademarks or trade names “Rockwell” or “Rockwell Scientific”
or any corporate symbol related thereto and Buyer will cause the Acquired
Companies to remove, or will cause the removal of, all signs displaying any such
name, trademark, trade name or corporate symbol at all such facilities no later
than ninety days following the Effective Time.
     (iv) Products of the Acquired Companies in finished goods inventory and
work in process (to the extent the same bear the names, trademarks or trade
names “Rockwell” or “Rockwell Scientific” at the Effective Time) may be disposed
of without remarking in the Ordinary Course of Business.
          (c) (i) Apart from the rights granted under Section 9.8(b), none of
Buyer or any of its Affiliates (including the Acquired Companies) shall have any
right, title or interest in, or to the use of, any of the Retained Names, either
alone or in combination with any other word,

25



--------------------------------------------------------------------------------



 



name, symbol, device, trademarks, or any combination thereof. Anything contained
herein to the contrary notwithstanding, except as expressly permitted by
Section 9.8(b), in no event will Buyer or any of its Affiliates (including the
Acquired Companies) utilize any of the Retained Names as a component of a
company or trade name. Buyer will not, and will cause each of its Affiliates
(including the Acquired Companies) not to, challenge or contest the validity of
any of the Retained Names, the registration thereof or the ownership thereof by
Automation. Buyer will not, and will cause each of its Affiliates (including the
Acquired Companies) not to, apply anywhere at any time for any registration as
owner or exclusive licensee of any of the Retained Names. If, notwithstanding
the foregoing, Buyer or any of its Affiliates (including the Acquired Companies)
develops, adopts or acquires, directly or indirectly, any right, title or
interest in, or to the use of, any of the Retained Names in any jurisdiction, or
any goodwill incident thereto, Buyer will, upon the reasonable request of
Automation, and for a nominal consideration of one dollar, assign or cause to be
assigned to Automation or any designee of Automation, all right, title and
interest in, and to the use of, such Retained Names in any and all
jurisdictions, together with any goodwill incident thereto.
     (ii) If the laws of any country require that any mark subject to
Section 9.8(b) or the right of any of the Acquired Companies to use any mark as
permitted by Section 9.8(b) be registered in order to fully protect Automation,
then Buyer and Automation will cooperate in constituting such Acquired Company
as a registered user (or its equivalent) in each of the countries in which such
registration is necessary. Any expenses for registering such mark or
constituting an Acquired Company as a registered user in any country shall be
borne by Buyer. Any registration of an Acquired Company as a registered user of
any mark hereunder shall be expunged on termination of the period of permitted
use under this Agreement or upon a breach or threatened breach by Buyer or any
of its Affiliates (including the Acquired Companies) of the terms of this
Section 9.8 and Buyer will, upon request of Automation, take or cause to be
taken all necessary steps to cause such registration to be so expunged upon such
termination or breach or threatened breach.
     (iii) Automation will have the right to terminate the license granted in
Section 9.8(b) (except with respect to clauses (i) and (iv) of Section 9.8(b))
in the event of a material breach of this Section 9.8(c) by Buyer or any of its
Affiliates (including the Acquired Companies) that has not been cured within
thirty days after written notice thereof by Automation to Buyer.
     (iv) Buyer hereby constitutes and appoints Automation the true and lawful
attorney of Buyer and its Affiliates (including the Acquired Companies) to act
as their attorney-in-fact to execute any documents and to take all necessary
steps to cause Buyer and its Subsidiaries to perform any of their obligations
set forth in this Section 9.8(c); provided, that notice is provided to Buyer
prior to Automation executing any such document.

26



--------------------------------------------------------------------------------



 



          SECTION 9.9 Restrictions.
          (a) For a period of three years after the Closing Date, Buyer will
not, and Buyer will cause its Affiliates (including the Acquired Companies) not
to, use or make use of, in any manner, any Business Intellectual Property, any
assets of any of the Acquired Companies or any employee of any of the Acquired
Companies as of or after the Closing Date, directly or indirectly, to provide,
or in any way in the provision of, any research and development services to the
entities listed on Schedule 9.9(a) in the fields of business set forth on
Schedule 9.9(a), except (i) to the same extent the Acquired Companies are doing
so with respect to such entities listed on Schedule 9.9(a) on the date hereof or
(ii) to the extent reasonably deemed necessary by Guarantor to support Buyer’s
and its Affiliates businesses and/or product lines existing on the date hereof
(other than businesses and/or product lines of the Acquired Companies) with such
entities listed on Schedule 9.9(a).
          (b) (i) Buyer shall not, and shall not permit any of its Affiliates
(including the Acquired Companies) to, solicit for hire or hire any employee of
any Seller or any of its Subsidiaries as of the Closing Date for a period of two
years after the Closing Date without the prior written consent of such Seller;
provided, that the foregoing will not prevent (A) Buyer or any of its Affiliates
from hiring any employee terminated by any Seller or any of its Subsidiaries
following such termination, (B) Buyer or any of its Affiliates from hiring any
employee of any Seller or any of its Subsidiaries who terminates such employment
after six months from the date of such termination or (C) any bona fide public
advertisement for employment placed by Buyer or any of its Affiliates not
specifically targeted at employees of any Seller or any of its Subsidiaries.
     (ii) Each Seller shall not, and shall not permit any of its Subsidiaries
to, solicit for hire or hire any employee of any Acquired Company as of the
Closing Date for a period of two years after the Closing Date without the prior
written consent of Buyer; provided, that the foregoing will not prevent (A) such
Seller or any of its Subsidiaries from hiring any employee terminated by any
Acquired Company following such termination, (B) such Seller or any of its
Subsidiaries from hiring any employee of any Acquired Company who terminates
such employment after six months from the date of such termination or (C) any
bona fide public advertisement for employment placed by such Seller or any of
its Subsidiaries not specifically targeted at employees of any Acquired Company.
          (c) Each Seller will not, and will cause its respective Subsidiaries
not to, develop, manufacture, license, sell or distribute, directly or
indirectly;
     (i) for a period of five years after the Closing Date, third generation
dual band imagers for the programs set forth on Schedule 9.9(c) or for follow-on
awards related to such programs;
     (ii) for a period of five years after the Closing Date, focal plane array
imagers for astronomy and spy satellites;

27



--------------------------------------------------------------------------------



 



     (iii) for a period of three years after the Closing Date, very high
resolution visible light CMOS arrays (meaning visible light CMOS arrays
containing twenty five million or more pixels) for surveillance in military
satellite, military aircraft and military unmanned aerial vehicle applications
(provided that the foregoing shall not prevent any Seller or any of its
Subsidiaries from developing, manufacturing, licensing or purchasing cameras
containing such very high resolution visible light CMOS arrays (so long as such
very high resolution visible light CMOS arrays are not manufactured by such
Seller or its Subsidiaries) and integrating them into a surveillance package
that is sold or distributed by such Seller or any of its Affiliates); or
     (iv) for a period of five years after the Closing Date, Laser Eye
Protection Spectacles using rugate or rugate-based technology, except in
connection with follow-on awards under existing contracts or proposals of any
Seller or its Subsidiaries relating to laser eye protection spectacles or
goggles, provided that neither Seller nor its Subsidiaries shall, for a period
of five years after the Closing Date, submit any proposals with respect to Laser
Eye Protection Spectacles or participate (including as a subcontractor) in
respect of Laser Eye Protection Spectacles under the U.S. Air Force’s Aircrew
Laser Eye Protection Block 1 or Block 2 programs, including any follow-on awards
related to such programs;
provided, however, that (x) Vision Systems International, LLC, a limited
liability company in which Collins holds 50% of the membership interests, shall
not be subject to the provisions of this Section 9.9(c) (except that if Collins
acquires greater than 50% of the equity interests in Vision Systems
International, LLC at any time while this Section 9.9(c) is in effect, the
provisions of this Section 9.9(c) will apply to Vision Systems International,
LLC for the period that Collins holds greater than 50% of such equity interests)
and (y) any Seller or its Subsidiaries may at any time acquire all or any part
of any business that derives less than 20% of its revenues from (and such
acquired businesses may continue to engage in) operations described in the
preceding clauses (i) through (iv). Each Seller agrees that the restrictions
contained in this Section 9.9(c) are necessary for protection of the business
and goodwill of the Acquired Companies. For the avoidance of doubt, matters
pertaining to Excluded IP are governed by the IP Agreement.
          SECTION 9.10 Public Announcements. No press release or public
announcement concerning the transactions contemplated hereby will be issued
prior to the Closing Date by any Seller or Buyer (or any of their respective
Affiliates) without the prior consent of the other Parties (which consent will
not be unreasonably withheld, conditioned or delayed), except as such release or
announcement may be required by Law or stock exchange regulation.
          SECTION 9.11 Pre-Closing Transfer of Retained Assets. Prior to the
Closing, Sellers will jointly cause, effective at the Effective Time, all assets
of the Acquired Companies constituting Retained Assets to be transferred, for no
consideration and without any liability or obligation to the Acquired Companies,
by the Acquired Companies to a Member (which may be an entity owned by one or
more Members).

28



--------------------------------------------------------------------------------



 



          SECTION 9.12 Post-Closing Access; Preservation of Records.
          (a) From and after the Closing, Buyer will make or cause to be made
available to the Members and their Representatives all books, records and
documents of the Acquired Companies (and the assistance of Buyer’s and its
Affiliates’ (including the Acquired Companies) employees responsible for such
books, records and documents) during regular business hours as may be reasonably
necessary for (i) preparing Tax Returns and financial statements and preparing
for or responding to Tax audits covering operations and transactions at or prior
to the Effective Time, (ii) investigating, settling, preparing for the defense
or prosecution of, defending or prosecuting any Action, (iii) preparing reports
to stockholders, members or Government Entities, (iv) obtaining or seeking to
obtain any refund or credit relating to the Acquired Companies for any
Pre-Closing Tax Period or (v) such other purposes for which access to such
documents is believed by any of the Members to be reasonably necessary;
provided, however, that access to such books, records, documents and employees
will not unreasonably interfere with the normal operations of Buyer and its
Affiliates and the reasonable out-of-pocket expenses of Buyer and its Affiliates
incurred in connection therewith will be paid by Sellers. Buyer will maintain
and preserve or cause to be maintained and preserved all such books, records and
other documents for the greater of (A) seven years after the Closing Date or
(B) any applicable statutory or regulatory retention period, as the same may be
extended. At the end of such period, Buyer shall provide Sellers with at least
thirty calendar days prior written notice before destroying any such books and
records, during which period Sellers can elect to take possession of such books
and records.
          (b) From and after the Closing, each Seller will make or cause to be
made available to Buyer and its Representatives all books, records and documents
of such Seller relating to the Acquired Companies (and the assistance of such
Seller’s employees responsible for such books, records and documents) during
regular business hours for the same purposes, to the extent applicable, as set
forth in Section 9.12(a); provided, however, that access to such books, records,
documents and employees will not unreasonably interfere with the normal
operations of such Seller and the reasonable out-of-pocket expenses of such
Seller incurred in connection therewith will be paid by Buyer.
          SECTION 9.13 Certain Intercompany Agreements.
          (a) Effective immediately prior to Closing, (i) all commitments to
lend monies under the Member Loan Agreement shall terminate and will be of no
further force or effect and any amounts owed by the Company or any Member
thereunder will be settled, eliminated or cancelled (in a manner determined by
Sellers) and (ii) Collins’ obligations under Section 3.09(j) of the Distribution
Agreement shall terminate.
          (b) On the Closing Date, Collins will, and Sellers will jointly cause
the Company to, enter into an amendment to the Cypress Services Agreement (the
“Cypress Services Agreement Amendment”) in form reasonably satisfactory to
Collins and Buyer, providing (i) that the Cypress Services Agreement shall
automatically terminate in whole on the one year anniversary of the Closing
Date, (ii) that the Company shall have the option to terminate the Cypress
Services Agreement in whole prior thereto by providing Collins with written
notice

29



--------------------------------------------------------------------------------



 



of such termination at least ninety days prior to the effective date of such
termination, (iii) that the monthly amounts payable for each full or partial
month during the term of the Cypress Services Agreement set forth in
Sections 2.11(a), (b), (c), (d) and (e) of the Cypress Services Agreement and
the rates for determining Incremental Costs (as defined in the Cypress Services
Agreement) set forth in Section 2.11(f) of the Cypress Services Agreement will
increase by five percent (5%) commencing on January 1, 2007, (iv) that the
services to be performed pursuant to the last paragraph of Section 2.01(a)(i),
the last paragraph of Section 2.01(b)(i), the last paragraph of Section 2.02,
the last paragraph of Section 2.03(a), the last paragraph of Section 2.04, the
last paragraph of Section 2.06, the last paragraph of Section 2.07 and the last
paragraph of Section 2.08 of the Cypress Services Agreement shall be performed
only through the end of the calendar year in which the Cypress Services
Agreement is terminated with respect to periods prior to and including the date
of termination of the Cypress Services Agreement and (v) for such other
modifications as shall be agreed to by Buyer and Collins.
          SECTION 9.14 Directors’ and Officers’ Indemnification and Insurance.
          (a) Buyer shall (i) for a period of six years from the Effective Time,
indemnify and hold harmless against all losses, claims, damages, expenses or
liabilities, and provide advancement of expenses to, all past and present
directors, officers, managers and employees of each of the Acquired Companies
(in all of their capacities as such) (“Indemnified Individuals”), to the same
extent such persons are indemnified or have the right to advancement of expenses
as of the date of this Agreement by any of the Acquired Companies pursuant to
the respective limited liability company agreements of the Acquired Companies
and any indemnification agreements in existence on the date hereof with any such
Indemnified Individuals for acts or omissions occurring at or prior to the
Effective Time (including for acts or omissions occurring in connection with
this Agreement and the consummation of the transactions contemplated hereby),
provided that in the event any claim is asserted or made within such six year
period, all rights hereunder in respect of such claim shall continue until
disposition thereof and (ii) cause to be maintained for a period of six years
after the Effective Time the current policies of directors’ and officers’
liability insurance and fiduciary liability insurance maintained by any of the
Acquired Companies (provided that Buyer may substitute therefor policies of at
least the same coverage and amounts containing terms and conditions which are,
in the aggregate, no less advantageous to the insured than the current policies
maintained by any of the Acquired Companies) with respect to claims arising from
facts or events that occurred at or before the Effective Time; provided,
however, that in no event shall Buyer be required to expend in any one year an
amount in excess of 175% of the annual premiums currently paid by the Acquired
Companies for such insurance and provided, further, that if the annual premiums
of such insurance coverage exceed such amount, Buyer shall be obligated to
obtain a policy with the greatest coverage available to a cost not exceeding
such amount.
          (b) The provisions of this Section 9.14 are intended to be for the
benefit of, and shall be enforceable by, each Indemnified Individual and his or
her heirs and legal representatives.

30



--------------------------------------------------------------------------------



 



          SECTION 9.15 Purchase Agreements. The parties acknowledge that as of
the Effective Time, the Acquired Companies will no longer be able to make
purchases under certain corporate or other purchase agreements of the Sellers or
their Subsidiaries under which the Acquired Companies may have had rights due to
their relationship with the Members, and that Buyer and its Affiliates
(including the Acquired Companies) shall be responsible for all expenses
incurred in replacing such agreements.
          SECTION 9.16 Confidentiality. During the three year period following
the Closing Date, each Seller will, and will use commercially reasonable efforts
to cause its Representatives to, hold in confidence all confidential information
of the Acquired Companies relating to the Business; provided, that such
obligation shall not extend to any such confidential information that (a) is or
becomes generally available to the public other than as a result of a disclosure
by such Seller or its Representatives after the Closing Date or (b) becomes
available to such Seller or any of its Representatives on a non-confidential
basis from a source other than any Seller or any of its Representatives.
Notwithstanding the foregoing, each Seller will be deemed to have satisfied its
obligations under this Section 9.16 with respect to any confidential information
if it exercises the same care with regard to such information as it takes to
preserve confidentiality for its own similar information.
          SECTION 9.17 Tax Matters.
          (a) Following the Closing, each Seller and Buyer will cooperate with
each other Party, as and to the extent reasonably requested by any other Party,
in the preparation of any Tax returns and in the conduct of any audit or other
proceeding related to Taxes involving or relating to the Acquired Companies.
Buyer will promptly provide each Seller with written notification (an “Audit
Notice”) of any notice of any Tax audits or other assessments against any of the
Acquired Companies involving any Pre-Closing Tax Periods. Upon receipt of an
Audit Notice relating to a Pre-Closing Tax Period, Sellers shall have the right
to jointly conduct and control, through counsel of their choosing, the defense
of the audit or assessment, and may compromise or settle the same with the
consent of Buyer or any Acquired Company, which consent shall not be
unreasonably be withheld.
          (b) Sellers will jointly be responsible for the preparation and filing
of all partnership income Tax returns for the Acquired Companies for all
Pre-Closing Tax Periods that are filed after the Closing Date. The Acquired
Companies shall be responsible for preparing and providing to Sellers completed
initial drafts of such partnership income Tax returns in a manner consistent
with past practice within 90 days after the Closing Date.
          (c) (i) Notwithstanding anything to the contrary in this Agreement,
unless Sellers and Buyer otherwise agree in writing, (A) the Company (and not
Sellers) shall claim any Tax deductions in respect of any stock options of
Automation or Collins exercised after the Closing Date by employees or former
employees of the Acquired Companies, (B) in the case of any such exercise of any
stock option of Automation, Buyer shall pay to Automation the amount of the Tax
benefit Actually Realized in respect of such Tax deductions within thirty days
of the conclusion of the applicable fiscal quarter and (C) in the case of any
such exercise of any stock option of Collins, Buyer shall pay to Collins the
amount of the Tax

31



--------------------------------------------------------------------------------



 



benefit Actually Realized in respect of such Tax deductions within thirty days
of the conclusion of the applicable fiscal quarter.
     (ii) Automation shall promptly notify Buyer of the exercise of any stock
options of Automation after the Closing Date by employees or former employees of
the Acquired Companies, shall collect all applicable withholding Taxes required
to be withheld from such employees or former employees in connection with the
exercise of such options and shall remit (or cause to be remitted) to Buyer any
applicable withholding Taxes so collected by Automation from such employees or
former employees. If required by law, Buyer shall cause the Company to withhold
applicable Taxes and satisfy applicable Tax reporting obligations in connection
therewith. Automation shall within ten days of demand thereof reimburse Buyer
for all reasonable out-of-pocket expenses incurred in connection with the
exercise of the Automation stock options, including with respect to incremental
Tax reporting obligations and any incremental employment Tax obligations;
provided that Buyer shall use reasonable efforts to collect any such amounts
required to be paid by the applicable employees or former employees of the
Acquired Companies.
     (iii) Collins shall promptly notify Buyer of the exercise of any stock
options of Collins after the Closing Date by employees or former employees of
the Acquired Companies, shall collect all applicable withholding Taxes required
to be withheld from such employees or former employees in connection with the
exercise of such options and shall remit (or cause to be remitted) to Buyer any
applicable withholding Taxes so collected by Collins from such employees or
former employees. If required by law, Buyer shall cause the Company to withhold
applicable Taxes and satisfy applicable Tax reporting obligations in connection
therewith. Collins shall within ten days of demand thereof reimburse Buyer for
all reasonable out-of-pocket expenses incurred in connection with the exercise
of the Collins stock options, including with respect to incremental Tax
reporting obligations and any incremental employment Tax obligations; provided
that Buyer shall use reasonable efforts to collect any such amounts required to
be paid by the applicable employees or former employees of the Acquired
Companies.
     (iv) In the event a Tax audit proceeding shall determine (by settlement or
otherwise) that all or a portion of the Tax deductions reported by the Company
in respect of the stock options of Automation exercised after the Closing Date
by employees or former employees of the Acquired Companies shall be disallowed,
Automation shall indemnify Buyer for any resulting Taxes.
     (v) In the event a Tax audit proceeding shall determine (by settlement or
otherwise) that all or a portion of the Tax deductions reported by the Company
in respect of the stock options of Collins exercised after the Closing Date by
employees or former employees of the Acquired Companies shall be disallowed,
Collins shall indemnify Buyer for any resulting Taxes.
          (d) Sellers shall be responsible for the payment of any Income Taxes
attributable to the Acquired Companies for all Pre-Closing Tax Periods. Sellers
shall be entitled to any

32



--------------------------------------------------------------------------------



 



refunds of Income Taxes relating to the Acquired Companies that are received by
or credited to Buyer after the Closing Date and that are attributable to any
Pre-Closing Tax Period.
          (e) In the event it is determined by Tax audit proceeding or otherwise
that any deduction, loss or credit claimed for any Pre-Closing Tax Period should
be claimed for a later period, Buyer shall pay to Sellers the amount of Tax
benefits resulting from claiming such deduction, loss or credit for such later
period at such time as such Tax benefits are Actually Realized. In the event it
is determined by Tax audit proceeding or otherwise that any income, gain or
recapture reflected on an income Tax return for any Pre-Closing Tax Period
should be reflected on income Tax returns for a later period, each Seller shall
pay to Buyer the amount of Tax benefits resulting from the exclusion of such
income, gain or recapture from such Pre-Closing Tax Period at such time as such
Tax benefits are Actually Realized by such Seller.
          SECTION 9.18 Certain Payments by Sellers.
          (a) From and after January 1, 2007, the Company shall send to
Automation one or more invoices for research and development work and reasonable
fees totalling Two Million Seven Hundred Fifty Thousand dollars ($2,750,000) for
services expected to be provided by the Company in 2007 to a Person or Persons
designated by Buyer. From and after January 1, 2007, the Company shall send to
Collins one or more invoices for research and development work and reasonable
fees totalling Two Million Seven Hundred Fifty Thousand dollars ($2,750,000) for
services expected to be provided by the Company in 2007 to a Person or Persons
designated by Buyer. Such invoiced amounts will cover the Company’s costs and
reasonable fees for any such services. Each such invoice shall be paid by
Automation or Collins, as the case may be, within 30 days of receipt from the
Company.
          (b) From and after January 1, 2009, the Company shall send to
Automation one or more invoices for research and development work and reasonable
fees totalling One Million Two Hundred Fifty Thousand dollars ($1,250,000) for
services expected to be provided by the Company in 2009 to a Person or Persons
designated by Buyer. From and after January 1, 2009, the Company shall send to
Collins one or more invoices for research and development work and reasonable
fees totalling One Million Two Hundred Fifty Thousand dollars ($1,250,000) for
services expected to be provided by the Company in 2009 to a Person or Persons
designated by Buyer. Such invoiced amounts will cover the Company’s costs and
reasonable fees for any such services. Each such invoice shall be paid by
Automation or Collins, as the case may be, within 30 days of receipt from the
Company.
          (c) For avoidance of doubt, the provisions set forth in this
Section 9.18 for research and development services are in addition to services
under the Collins Services Agreement, the Automation Services Agreement and the
Transition Agreement, dated as of December 6, 1996, among New Rockwell
International Corporation, The Boeing Company and Rockwell International
Corporation.

33



--------------------------------------------------------------------------------



 



ARTICLE X
EMPLOYEE MATTERS
          SECTION 10.1 Offer of Employment. Buyer will cause the Acquired
Companies to continue to employ, commencing as of the Closing Date, each of the
employees of the Acquired Companies who are employed (including those who are
actively employed or on layoff, leave or short-term or long-term disability or
other permitted absence from employment, whether paid or unpaid) immediately
prior to the Closing Date. Buyer will cause the Acquired Companies to continue
to provide to each such employee, commencing as of the Closing Date, a salary or
wage level at least equal to that which such employee was entitled to from the
Acquired Companies immediately prior to the Closing Date and employee benefits
comparable in all material respects to and no less favorable in the aggregate
than the employee benefits provided to each such employee by the Acquired
Companies immediately prior to the Closing Date. Nothing contained herein shall
prevent Buyer from changing any employment status, salary or employee benefits
to such employees after the Closing Date (provided that Section 13.2 shall apply
with respect to any such actions).
          SECTION 10.2 Welfare Plans. If any employee of any Acquired Company on
the Closing Date becomes, on or after the Closing Date, a participant in any
employee welfare benefit plans (within the meaning of Section 3(1) of ERISA) or
other employee welfare benefit or fringe benefit arrangements of Buyer or any of
its Affiliates (collectively, the “Buyer Benefit Plans”), Buyer will cause
(i) the Buyer Benefit Plans to provide for the immediate participation of such
employee pursuant to its terms and (ii) the Buyer Benefit Plans to credit each
employee with the same service and any other item credited to or otherwise
accumulated for the benefit of such employee under the corresponding welfare
benefit plans of the Acquired Companies (except the Teledyne Pension Plan which
was closed in January 2004 to new participants and the Teledyne Stock Advantage
Plan), including service credited for waiting periods and amounts credited
toward any medical or health insurance deductible or co-payments or
out-of-pocket maximums. Without limiting the generality of the foregoing, Buyer
will cause each Buyer Benefit Plan, to the extent applicable: (i) to recognize
all amounts applied to deductibles, co-payments, out-of-pocket maximums and
lifetime maximum benefits with respect to each such employee under the
corresponding welfare benefit plan of the Acquired Companies; (ii) to recognize
all service credited to waiting periods with respect to each such employee under
the corresponding welfare benefit plan of the Acquired Companies; (iii) to not
impose any limitations on coverage of pre-existing conditions of any such
employee, except to the extent such limitations applied to such employee under
the corresponding welfare benefit plan of the Acquired Companies; and (iv) to
not impose any other conditions (such as proof of good health, evidence of
insurability or a requirement of a physical examination) upon the participation
by any such employee who was participating in the corresponding welfare benefit
plan of the Acquired Companies.
          SECTION 10.3 Long-Term Incentive Plan. From and after the Closing
until all payments required to be made thereunder have been made, Buyer will
cause the Company to retain sponsorship of the Company’s Long-Term Incentive
Plan 2003-2007 (the “RSC LTIP”)

34



--------------------------------------------------------------------------------



 



and to make payments to participants thereunder in accordance with the terms
thereof as in effect immediately prior to the Closing. Each Seller will, and
will cause each of its Affiliates to, and Sellers will jointly cause any Person
jointly owned by Automation and/or any of its Affiliates and Collins and/or any
of its Affiliates to, cause to be transferred to the Company, for deposit into
the RSC LTIP Fund, one-third of the net cash actually received (net of expenses
incurred in connection therewith) by such Member prior to September 30, 2007
from the liquidation by any such Member of securities held by such Member in
Portfolio Companies that are held by it, as approved by such Member; provided
that, if the securities held by such Member in any of the Portfolio Companies
are liquidated by such Member in connection with the sale or transfer of other
assets of such Member or any of its Subsidiaries, then the amount, if any, of
such net cash attributable to the liquidation of securities held by such Member
in such Portfolio Companies shall be determined by such Member in its sole
discretion.
ARTICLE XI
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER
          The obligations of Buyer to consummate the transactions contemplated
hereby will be subject to the satisfaction or waiver by Buyer of each of the
following conditions:
          SECTION 11.1 Representations and Warranties. The representations and
warranties of each Seller contained in Article V and of Sellers contained in
Article VI (i) that are qualified as to Material Adverse Effect shall be true
and correct as of the Closing Date, except to the extent such representations
and warranties are by their express terms made as of the date of this Agreement
or another specific date (in which case, such representations and warranties
shall be true and correct as of such date), and (ii) the representations and
warranties of each Seller contained in Article V and of Sellers contained in
Article VI that are not qualified as to Material Adverse Effect shall be true
and correct as of the Closing Date, except to the extent such representations
and warranties are by their express terms made as of the date of this Agreement
or another specific date (in which case, such representations and warranties
shall be true and correct as of such date), except for failures of the
representations and warranties referred to in this clause (ii) to be so true and
correct as do not and would not reasonably be expected to have, in the
aggregate, a Material Adverse Effect, and there shall have been delivered to
Buyer a certificate signed by an executive officer of each Seller confirming the
foregoing as of the Closing Date with respect to the representations and
warranties of such Seller contained in Article V and the representations and
warranties of Sellers contained in Article VI.
          SECTION 11.2 Covenants and Agreements. The covenants and agreements of
each Seller to be performed or complied with pursuant to this Agreement at or
prior to the Closing shall have been duly performed and complied with in all
material respects or waived by Buyer and there shall have been delivered to
Buyer a certificate signed by an executive officer of such Seller confirming the
foregoing as of the Closing Date.

35



--------------------------------------------------------------------------------



 



          SECTION 11.3 No Adverse Order. There shall not be in effect on the
Closing Date any judgment, decree or order issued by any court of competent
jurisdiction which restrains or prohibits the consummation by any Seller or
Buyer of the transactions contemplated hereby.
          SECTION 11.4 HSR Act. The applicable waiting period under the HSR Act
shall have expired or terminated.
          SECTION 11.5 No Material Adverse Effect. Since the date of this
Agreement, there shall not have been any change in the business, financial
condition or operations of the Acquired Companies, taken as a whole, that has
had or would reasonably be expected to have a Material Adverse Effect.
ARTICLE XII
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLERS
          The obligations of Sellers to consummate the transactions contemplated
hereby will be subject to the satisfaction or waiver by each Seller of each of
the following conditions:
          SECTION 12.1 Representations and Warranties. The representations and
warranties of Buyer contained in Article VII (i) that are qualified as to
“material adverse effect” shall be true and correct as of the Closing Date,
except to the extent such representations and warranties are by their express
terms made as of the date of this Agreement or another specific date (in which
case, such representations and warranties shall be true and correct as of such
date), and (ii) the representations and warranties of Buyer contained in
Article VII that are not qualified as to “material adverse effect” shall be true
and correct as of the Closing Date, except to the extent such representations
and warranties are by their express terms made as of the date of this Agreement
or another specific date (in which case, such representations and warranties
shall be true and correct as of such date), except for failures of the
representations and warranties referred to in this clause (ii) to be so true and
correct as do not and would not reasonably be expected to have, in the
aggregate, a material adverse effect on Buyer’s ability to consummate the
transactions contemplated hereby, and there shall have been delivered to each
Seller a certificate signed by an executive officer of Buyer confirming the
foregoing as of the Closing Date.
          SECTION 12.2 Covenants and Agreements. The covenants and agreements of
Buyer to be performed or complied with pursuant to this Agreement at or prior to
the Closing shall have been duly performed and complied with in all material
respects or waived by each Seller and there shall have been delivered to each
Seller a certificate signed by an executive officer of Buyer confirming the
foregoing as of the Closing Date.
          SECTION 12.3 No Adverse Order. There shall not be in effect on the
Closing Date any judgment, decree or order issued by any court of competent
jurisdiction which restrains or prohibits the consummation by Buyer or any
Seller of the transactions contemplated hereby.

36



--------------------------------------------------------------------------------



 



          SECTION 12.4 HSR Act. The applicable waiting period under the HSR Act
shall have expired or terminated.
          SECTION 12.5 Guarantee. The Guarantee shall be in full force and
effect as of the Closing Date.
ARTICLE XIII
INDEMNIFICATION
          SECTION 13.1 Indemnification by Sellers.
          (a) Each Seller will, severally and not jointly, indemnify, defend and
hold harmless Buyer and its Representatives (collectively, the “Buyer Group”)
from and against, and pay or reimburse, as the case may be, the Buyer Group for,
any and all Damages actually (and as) incurred by any member of the Buyer Group
based upon or arising out of:
     (i) the breach by such Seller of any of such Seller’s representations and
warranties contained in Article V; or
     (ii) the breach by such Seller of any covenant or agreement of such Seller
contained in this Agreement, other than covenants and agreements that are
required by the express terms of this Agreement to be performed jointly by
Sellers (which are covered by Section 13.1(b)(ii)).
          (b) Each Seller will, severally and not jointly, indemnify, defend and
hold harmless the Buyer Group from and against, and pay or reimburse, as the
case may be, the Buyer Group for, one-half of any and all Damages actually (and
as) incurred by any member of the Buyer Group based upon or arising out of:
     (i) the breach by Sellers of any the representations and warranties
contained in Article VI, except for those representations and warranties related
to Income Taxes contained in Section 6.12 of this Agreement (with the exception
of Sections 6.12(h) and (i) which are covered by this Section 13.1(b)(i)), it
being understood that indemnification for Income Taxes shall otherwise be
covered exclusively by Section 13.1(b)(v) hereof;
     (ii) the breach by Sellers of any covenant or agreement contained in this
Agreement that is required by the express terms of this Agreement to be
performed jointly by Sellers;
     (iii) Retained Assets;
     (iv) any Closing Date Indebtedness; or
     (v) any Income Taxes of the Acquired Companies for a Pre-Closing Tax
Period.

37



--------------------------------------------------------------------------------



 



          SECTION 13.2 Indemnification by Buyer. Buyer will, and will cause each
of the Acquired Companies to, indemnify, defend and hold harmless each of the
Members and each of their respective Representatives (collectively, the “Seller
Group”) from and against, and pay or reimburse, as the case may be, the Seller
Group for, any and all Damages actually (and as) incurred by any member of the
Seller Group based upon or arising out of:
          (a) the breach by Buyer of any of Buyer’s representations and
warranties contained in Article VII;
          (b) the breach by Buyer of any covenant or agreement of Buyer
contained in this Agreement;
          (c) the assertion against any member of the Seller Group of any
Liabilities of any of the Acquired Companies (other than any Closing Date
Indebtedness or other Liabilities to the extent required to be indemnified by
Sellers pursuant to Section 13.1 hereof);
          (d) any and all Liabilities of any of the Members relating to any of
the Acquired Companies, the Business, the operation thereof, or the assets of
any of the Acquired Companies, including Liabilities under or related to any and
all Financial Instruments set forth on Schedule 9.6(a) or Contracts set forth on
Schedule 9.6(b) and other guaranties or obligations to perform or assure
performance given or made by any of the Members relating to any of the Acquired
Companies or the Business (but excluding each Seller’s obligations under this
Agreement and each agreement entered into by such Seller pursuant to this
Agreement, each Seller’s obligations that survive Closing under agreements in
effect on the date hereof between such Seller and any Acquired Company (and no
other third party) and any such Liabilities relating to any Closing Date
Indebtedness or other Liabilities to the extent required to be indemnified by
Sellers pursuant to Section 13.1 hereof), or the assertion against any member of
the Seller Group of any such Liabilities;
          (e) any termination on or after the Closing Date of any employee of
any of the Acquired Companies, or the assertion against any member of the Seller
Group of any Liabilities with respect thereto;
          (f) any change on or after the Closing Date of the salary, bonus or
other compensation of any employee of any of the Acquired Companies (from the
salary, bonus or other compensation in effect for such employee immediately
prior to the Closing Date), or the assertion against any member of the Seller
Group of any Liabilities with respect thereto;
          (g) any discontinuance, suspension or modification by any of the
Acquired Companies on or after the Closing Date of any employee benefit plan,
agreement or arrangement in effect with respect to any employee or former
employee of any of the Acquired Companies immediately prior to the Closing Date,
or the assertion against any member of the Seller Group of any Liabilities with
respect thereto;
          (h) any actions by Buyer or any of its Affiliates (including the
Acquired Companies) on or after the Closing Date with respect to the Rockwell
Scientific Company

38



--------------------------------------------------------------------------------



 



Pension Plan or the assets thereof that could result in any Liability on the
part of any Member; or
     (i) the ownership or operation of any of the Acquired Companies on or after
the Closing Date, or the assertion against any member of the Seller Group of any
Liabilities with respect thereto.
     SECTION 13.3 Indemnification Procedures.
     (a) If any claim or demand is made against an Indemnified Party with
respect to any matter, or any Indemnified Party shall otherwise learn of an
assertion or of a potential claim, by any Person who is not a party to this
Agreement (or an Affiliate thereof) which may give rise to a claim for
indemnification against an Indemnifying Party under this Agreement (a “Third
Party Claim”), then the Indemnified Party will reasonably promptly notify the
Indemnifying Party in writing and in reasonable detail of the Third Party Claim
(including the factual basis for the Third Party Claim, and, to the extent
known, the amount of the Third Party Claim); provided, however, that no delay on
the part of the Indemnified Party in notifying the Indemnifying Party will
affect the Indemnifying Party’s obligations under this Article XIII, except to
the extent the Indemnifying Party is actually prejudiced as a result thereof
(except that the Indemnifying Party will not be liable for any expenses incurred
during the period in which the Indemnified Party failed to give such notice).
Thereafter, the Indemnified Party will deliver to the Indemnifying Party,
promptly after the Indemnified Party’s receipt thereof, copies of all
non-ministerial notices and documents (including court papers) received or
transmitted by the Indemnified Party relating to the Third Party Claim.
     (b) The Indemnifying Party will have the right to participate in or to
assume (or in the case of a claim under Section 13.1(b), jointly assume) the
defense of any Third Party Claim (in either case at the expense of the
Indemnifying Party) with counsel of its choice reasonably satisfactory to the
Indemnified Party. The Indemnifying Party will be liable for the reasonable fees
and expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has failed to assume the defense thereof (other
than during any period in which the Indemnified Party shall have failed to give
notice of the Third Party Claim as provided above). Should the Indemnifying
Party so elect to assume the defense of a Third Party Claim, the Indemnifying
Party will not be liable to the Indemnified Party for any legal or other
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof; provided, however, that, if the Indemnifying Party and the
Indemnified Party reasonably agree that a conflict of interest exists in respect
of such claim, such Indemnified Party will have the right to employ separate
counsel reasonably satisfactory to the Indemnifying Party to represent such
Indemnified Party and in that event the reasonable fees and expenses of such
separate counsel (but not more than one separate counsel for all Indemnified
Parties) shall be paid by the Indemnifying Party. If the Indemnifying Party is
conducting the defense of the Third Party Claim the Indemnified Party, at its
sole cost and expense, may retain separate counsel, and participate in the
defense of the Third Party Claim, it being understood that the Indemnifying
Party will control such defense.

39



--------------------------------------------------------------------------------



 



     (c) No Indemnifying Party will consent to any settlement, compromise or
discharge (including the consent to entry of any judgment) of any Third Party
Claim without each Indemnified Party’s prior written consent (which consent will
not be unreasonably withheld, conditioned or delayed); provided, that, if the
Indemnifying Party assumes the defense of any Third Party Claim, the Indemnified
Party will agree to any settlement, compromise or discharge of such Third Party
Claim which the Indemnifying Party may recommend and which by its terms
obligates the Indemnifying Party to pay the full amount of Damages in connection
with such Third Party Claim and unconditionally releases the Indemnified Party
and each member of such Indemnified Party’s Group completely from all Liability
in connection with such Third Party Claim; provided, however, that the
Indemnified Party may refuse to agree to any such settlement, compromise or
discharge (x) that provides for injunctive or other nonmonetary relief affecting
the Indemnified Party or any member of such Indemnified Party’s Group or
(y) that, in the reasonable opinion of the Indemnified Party, would otherwise
materially adversely affect the Indemnified Party or any member of such
Indemnified Party’s Group. Whether or not the Indemnifying Party shall have
assumed the defense of a Third Party Claim, the Indemnified Party will not, and
will cause its Affiliates not to, admit any liability, consent to the entry of
any judgment or agree to any settlement, compromise or discharge with respect to
any Third Party Claim without the prior written consent of the Indemnifying
Party (which consent will not be unreasonably withheld, conditioned or delayed).
     (d) If the Indemnifying Party assumes the defense of any Third Party Claim,
the Indemnifying Party will keep the Indemnified Party informed of all material
developments relating to or in connection with such Third Party Claim. If the
Indemnifying Party chooses to defend a Third Party Claim, the Parties will
cooperate in the defense thereof (and the Indemnifying Party will reimburse the
Indemnified Party for all reasonable out-of-pocket expenses incurred by the
Indemnified Party in connection with such cooperation), which cooperation will
include the provision to the Indemnifying Party of records and information which
are reasonably relevant to such Third Party Claim, and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.
     (e) Any claim on account of Damages for which indemnification is provided
under this Agreement that does not involve a Third Party Claim will be asserted
by reasonably prompt written notice given by the Indemnified Party to the
Indemnifying Party from whom such indemnification is sought. The delay by any
Indemnified Party to so notify the Indemnifying Party will not affect the
Indemnifying Party’s obligations under this Article XIII, except to the extent
that the Indemnifying Party is actually prejudiced as a result thereof.
     (f) In the event of payment in full by an Indemnifying Party (or, in the
case of a claim under Section 13.1(b), by each Indemnifying Party) to any
Indemnified Party in connection with any claim (an “Indemnified Claim”), such
Indemnifying Party will be subrogated to and will stand in the place of such
Indemnified Party as to any events or circumstances in respect of which such
Indemnified Party may have any right or claim relating to such Indemnified Claim
against any claimant or plaintiff asserting such Indemnified Claim or against
any other Person. Such Indemnified Party will cooperate with

40



--------------------------------------------------------------------------------



 



such Indemnifying Party in a reasonable manner, and at the cost and expense of
such Indemnifying Party, in prosecuting any subrogated right or claim.
     SECTION 13.4 Certain Limitations.
     (a) The amount which an Indemnifying Party is or may be required to pay to
an Indemnified Party in respect of Damages for which indemnification is provided
under this Agreement will be reduced by any amounts (or, in the case of a claim
under Section 13.1(b), one-half of such amounts for each Indemnifying Party)
actually received (including amounts received under insurance policies) by or on
behalf of the Indemnified Party from third parties (net out-of-pocket costs and
expenses (including reasonable legal fees and expenses) incurred by such
Indemnified Party in connection with seeking to collect and collecting such
amounts) in respect of such Damages (such net amounts are referred to herein as
“Indemnity Reduction Amounts”). If any Indemnified Party receives any Indemnity
Reduction Amounts in respect of an Indemnified Claim for which indemnification
is provided under this Agreement after the full amount of such Indemnified Claim
has been paid by an Indemnifying Party or after an Indemnifying Party has made a
partial payment of such Indemnified Claim and such Indemnity Reduction Amounts
exceed the remaining unpaid balance of such Indemnified Claim, then the
Indemnified Party will promptly remit to the Indemnifying Party an amount equal
to the excess (if any) of (i) the amount theretofore paid by the Indemnifying
Party in respect of such Indemnified Claim, less (ii) the amount of the
indemnity payment that would have been due if such Indemnity Reduction Amounts
in respect thereof had been received before the indemnity payment was made. An
insurer or other third party who would otherwise be obligated to pay any claim
shall not be relieved of the responsibility with respect thereto or, solely by
virtue of the indemnification provisions hereof, have any subrogation rights
with respect thereto, it being expressly understood and agreed that no insurer
or any other third party shall be entitled to any benefit they would not be
entitled to receive in the absence of the indemnification provisions by virtue
of the indemnification provisions hereof. Each Seller and Buyer will, and will
use commercially reasonable efforts to cause each of its Representatives to,
pursue promptly any claims or rights it may have against all third parties which
would reduce the amount of Damages for which indemnification is provided under
this Agreement.
     (b) The amount of Damages for which indemnification is provided under this
Agreement will be (i) increased to take account of any Tax cost incurred
(grossed up for such increase) by the Indemnified Party arising from the receipt
of indemnity payments hereunder (unless such indemnity payment is treated as an
adjustment to the Purchase Price for tax purposes) and (ii) reduced to take
account of any Tax benefit realized by the Indemnified Party arising from the
incurrence or payment of any such Damages. In computing the amount of any such
Tax cost or Tax benefit, the Indemnified Party will be deemed to be subject
(A) to the applicable federal and/or local country Income Taxes at the maximum
statutory rate then in effect and (B) to state and local Taxes (if applicable)
at a combined State and local Tax rate of six percent, which will be tax
effected at such maximum Tax rate. Any indemnity payment made pursuant to this
Agreement will be treated as an adjustment to the Purchase Price for Tax
purposes unless a determination (as defined in § 1313 of the Code) or a similar
event under foreign Tax Law with respect to the Indemnified Party causes any
such payment not to

41



--------------------------------------------------------------------------------



 



constitute an adjustment to the Purchase Price for United States federal Income
Tax purposes or foreign Tax purposes, as the case may be.
     (c) Anything contained in this Agreement to the contrary notwithstanding,
no Seller will have any obligation to indemnify any member of the Buyer Group
with respect to any matter if the Damages arise from a change in the accounting
or Tax policies or practices of any of the Acquired Companies on or after the
Closing Date.
     (d) Anything contained in this Agreement to the contrary notwithstanding,
no member of the Seller Group and no member of the Buyer Group will be entitled
to any recovery under this Agreement for its own special, punitive, exemplary or
consequential damages or lost profits; provided, however, that nothing herein
shall prevent any member of the Seller Group or the Buyer Group from being
indemnified for all components of awards against them in claims by third
parties, including special, punitive, exemplary or consequential damages and
lost profits components of such claims.
     SECTION 13.5 Dollar Limitations.
     (a) Anything contained in this Agreement to the contrary notwithstanding,
no monetary amount will be payable by any Seller to any member of the Buyer
Group with respect to the indemnification of any claims pursuant to
Section 13.1(b)(i) (other than with respect to claims relating to
representations and warranties regarding brokers contained in Section 6.21)
until the aggregate amount of Damages actually incurred by the Buyer Group with
respect to such claims against both Sellers shall exceed on a cumulative basis
an amount equal to One Million Five Hundred Thousand dollars ($1,500,000) (the
“Deductible”), in which event each Seller shall be responsible only for one-half
of the amount in excess of the Deductible. In addition, no Seller will be
responsible for making payments with respect to Damages for any individual items
pursuant to Sections 13.1(a)(i) or Section 13.1(b)(i) (other than with respect
to claims relating to representations and warranties regarding brokers contained
in Sections 5.6 and 6.21) where the aggregate Damages relating thereto are less
than Fifty Thousand dollars ($50,000) and such items shall not be aggregated for
purposes of determining whether aggregate Damages incurred by the Buyer Group
exceed the Deductible. In connection with any claim for indemnification under
13.1(b)(i), Buyer and the other members of the Buyer Group will promptly provide
each Seller with written notice of all claims included in the Deductible and
copies of all documents reasonably requested by any Seller relating thereto.
     (b) Anything contained in this Agreement to the contrary notwithstanding,
in no event will the aggregate amount for which any Seller shall be responsible
to indemnify all members of the Buyer Group for all claims under
Sections 13.1(a)(i) and 13.1(b)(i) (other than with respect to claims relating
to such Seller’s representations and warranties with respect to title to the RSC
Shares contained in Section 5.5 and brokers contained in Sections 5.6 and
Section 6.21) exceed, and each Seller’s aggregate liability under
Sections 13.1(a)(i) and 13.1(b)(i) (other than with respect to claims relating
to such Seller’s representations and warranties with respect to title to the RSC
Shares contained in Section 5.5 and brokers

42



--------------------------------------------------------------------------------



 



contained in Sections 5.6 and 6.21) shall be limited to, Eight Million Five
Hundred Thousand dollars ($8,500,000).
     (c) Anything contained in this Agreement to the contrary notwithstanding,
in no event will the aggregate amount for which any Seller shall be responsible
to indemnify all members of the Buyer Group for all claims under
Sections 13.1(a)(i), 13.1(a)(ii), 13.1(b)(i), 13.1(b)(ii), 13.1(b)(iii),
13.1(b)(iv) and 13.1(b)(v) exceed, and each Seller’s aggregate liability under
Sections 13.1(a)(i), 13.1(a)(ii), 13.1(b)(i), 13.1(b)(ii), 13.1(b)(iii),
13.1(b)(iv) and 13.1(b)(v) shall be limited to, an amount equal to the portion
of the Purchase Price paid to such Seller.
     SECTION 13.6 Termination of Indemnification Obligations.
     (a) The representations and warranties of any Seller, Sellers or Buyer
contained in Articles V, VI and VII (other than representations and warranties
with respect to brokers contained in Sections 5.6, 6.21 and 7.9, representations
and warranties with respect to intellectual property matters contained in
Section 6.14, representations and warranties with respect to employees contained
in Section 6.17, representations and warranties with respect to environmental
matters contained in Section 6.19 and representations and warranties with
respect to ownership of the RSC Shares contained in Section 5.5), will survive
the Closing Date solely for purposes of Sections 13.1(a)(i), 13.1(b)(i) and
13.2(a), as applicable, until (and will expire and be of no further force or
effect) one year after the Closing Date. The representations and warranties with
respect to intellectual property matters contained in Section 6.14 and the
representations and warranties with respect to employees contained in
Section 6.17 will survive the Closing Date solely for purposes of
Section 13.1(b)(i) until (and will expire and be of no further force or effect),
two years after the Closing Date. The representations and warranties with
respect to environmental matters contained in Section 6.19 will survive the
Closing Date solely for purposes of Section 13.1(b)(i) until (and will expire
and be of no further force or effect), three years after the Closing Date. The
representations and warranties with respect to brokers contained in Sections
5.6, 6.21 and 7.9 will survive the Closing Date solely for purposes of
Sections 13.1(a)(i), 13.1(b)(i) and 13.2(a), as applicable, until (and will
expire and be of no further force or effect when) all applicable statutes of
limitation (including any extensions thereof) have expired. Each Seller’s
representations and warranties with respect to ownership of the RSC Shares
contained in Section 5.5 will survive the Closing Date solely for purposes of
Section 13.1(a)(i) without time limitation. Each other representation and
warranty made by any Party contained in or made pursuant to this Agreement or
contained in or made pursuant to any closing certificate or other instrument or
agreement delivered by any Party pursuant to this Agreement shall not survive
(and will expire at) the Closing and shall thereafter be of no further force or
effect and no Party will have any obligation to provide indemnification or other
Liability in respect thereof.
     (b) The obligations of each Party to indemnify, defend and hold harmless
the applicable Persons (i) pursuant to Sections 13.1(a)(ii), 13.1(b)(ii),
13.1(b)(v) and 13.2(b), will terminate upon the expiration of all applicable
statutes of limitations (giving effect to any extensions thereof), (ii) pursuant
to Sections 13.1(a)(i), 13.1(b)(i) and 13.2(a), will terminate

43



--------------------------------------------------------------------------------



 



when the applicable representation or warranty expires pursuant to
Section 13.6(a), (iii) pursuant to Sections 13.1(b)(iii), 13.1(b)(iv), 13.2(c),
13.2(d), 13.2(e), 13.2(f), 13.2(g), 13.2(h) and 13.2(i), will not terminate at
any time; provided, however, that as to clauses (i) and (ii) above, such
obligations to indemnify, defend and hold harmless will not terminate with
respect to any individual item as to which an Indemnified Party shall have,
before the expiration of the applicable period, previously made a claim by
delivering a notice (stating in reasonable detail the basis of such claim) to
the applicable Indemnifying Party.
     SECTION 13.7 Exclusive Remedy. To the fullest extent permitted by
applicable Law, except for claims of fraud, the indemnification provided in this
Article XIII and Section 15.3 shall be the sole and exclusive remedies available
to each of the Parties and their respective Affiliates and each member of the
Seller Group and Buyer Group for breaches of any of the terms, conditions,
representations, warranties, covenants or agreements contained in this Agreement
or for any other claims relating to the subject matter of this Agreement and
shall preclude assertion by members of the Seller Group or Buyer Group of any of
other rights, claims or causes of action or the seeking of any other remedies,
whether in contract, tort, strict liability, under Law (including statutory or
common law) or otherwise, against Buyer (or any of its Affiliates) or any
Member, respectively, with respect to breaches of any of the terms, conditions,
representations, warranties, covenants or agreements contained in this Agreement
or for any other claims relating to the subject matter of this Agreement, all of
which Buyer (on behalf of itself and the other members of the Buyer Group) and
each Seller (on behalf of itself, its Affiliates and each of its and its
Affiliates’ Representatives) hereby waives.
ARTICLE XIV
TERMINATION; EFFECT OF TERMINATION
     SECTION 14.1 Termination. This Agreement may be terminated at any time
prior to the Closing:
     (a) by mutual written consent of each Seller and Buyer;
     (b) by written notice by Buyer to each Seller, if there shall have been a
material breach of any representation, warranty, covenant or agreement on the
part of any Seller set forth in this Agreement, or if any representation or
warranty set forth in Article V or VI shall have become untrue in any material
respect, or if there shall have occurred any change in the business, financial
condition or operations of the Acquired Companies, taken as a whole, that has
had or would reasonably be expected to have a Material Adverse Effect, in any
such case such that the conditions set forth in Section 11.1, Section 11.2, or
Section 11.5 as the case may be, would not be satisfied as of such time,
provided that if such breach or Material Adverse Effect is curable by any Seller
or Sellers prior to October 31, 2006 through the exercise of such Seller’s or
Sellers’ commercially reasonable efforts, then for so long as such Seller or
Sellers continues to exercise such commercially reasonable efforts to cure the
same, Buyer may not terminate this Agreement pursuant to this Section 14.1(b);

44



--------------------------------------------------------------------------------



 



     (c) by written notice by Sellers to Buyer, if there shall have been a
material breach of any representation, warranty, covenant or agreement on the
part of Buyer set forth in this Agreement, or if any representation or warranty
set forth in Article VII shall have become untrue in any material respect, in
any such case such that the conditions set forth in Section 12.1 or Section
12.2, as the case may be, would not be satisfied as of such time, provided that
if such breach is curable by Buyer prior to October 31, 2006 through the
exercise of its commercially reasonable efforts, then for so long as Buyer
continues to exercise such commercially reasonable efforts to cure the same,
Sellers may not terminate this Agreement pursuant to this Section 14.1(c);
     (d) by written notice by any Seller or Buyer to the other Parties if the
Closing does not occur on or prior to October 31, 2006; provided, however, that
the Party seeking termination pursuant to this subsection (d) is not in breach
in any material respects of its representations, warranties, covenants or
agreements contained in this Agreement; or
     (e) by written notice by Buyer to Sellers or by any Seller to the other
Parties, if any court of competent jurisdiction or other Governmental Entity
shall have issued an order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated by this Agreement, and such order, decree, ruling
or other action shall not be subject to appeal or shall have become final and
unappealable.
     SECTION 14.2 Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 14.1, this Agreement, other than with respect to
the last sentence of Article VIII, Section 9.10 and Section 15.13, which will
continue in effect, all rights and obligations of the Parties under this
Agreement will terminate without any Liability on the part of any Party or its
Affiliates (or, in the case of any Seller, any Member or Acquired Company) in
respect thereof, except that nothing herein will relieve any Party from
Liability for any willful breach of this Agreement.
ARTICLE XV
MISCELLANEOUS
     SECTION 15.1 Parties in Interest. This Agreement is binding upon and is for
the benefit of the Parties and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a Party,
and no Person other than the Parties and their respective successors and
permitted assigns will acquire or have any benefit, right, remedy or claim under
or by reason of this Agreement, except as provided in Section 9.14 and that
members of the Buyer Group and the Seller Group will be entitled to the rights
to indemnification provided to the Buyer Group and the Seller Group,
respectively, under Article XIII.
     SECTION 15.2 Assignment. No Party will convey, assign or otherwise transfer
either this Agreement or any of its rights or obligations under this Agreement
without the prior written consent of Sellers (in the case of a conveyance,
assignment or transfer by Buyer)

45



--------------------------------------------------------------------------------



 



or Buyer (in the case of a conveyance, assignment or transfer by any Seller) in
their sole and absolute discretion, except that any Party may (without obtaining
any consent) assign any of its rights or obligations hereunder to a successor to
all or any part of its business. Any conveyance, assignment or transfer
requiring the prior written consent of any Party which is made without such
consent will be void ab initio. No assignment of this Agreement (or any rights
or obligations hereunder) will relieve the assigning Party of its obligations
hereunder.
     SECTION 15.3 Specific Performance. In the event of any actual or threatened
breach of any of the covenants or agreements in this Agreement (including
Section 9.9), the Party or Parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive relief giving effect to
its or their rights under this Agreement, in addition to any and all other
rights and remedies at law or in equity, subject to Section 13.7. The Parties
agree that any such breach or threatened breach would cause irreparable injury,
that the remedies at law for any such breach or threatened breach, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived.
     SECTION 15.4 Notices. All notices, requests, claims, demands and other
communications required or permitted to be given hereunder will be in writing
and will be delivered by hand or telecopied, e-mailed or sent, postage prepaid,
by registered, certified or express mail or reputable overnight courier service
(and will be deemed duly given when so delivered by hand or telecopied, when
e-mail confirmation is received if delivered by e-mail, or if mailed, three days
after mailing (one business day in the case of express mail or overnight courier
service)). All such notices, requests, claims, demands or other communications
will be addressed as set forth below:
     If to Automation:
Rockwell Automation, Inc.
1201 South Second Street
Milwaukee, WI 53204
Attention:    Douglas M. Hagerman, Esq.
                    Senior Vice President,
                    General Counsel and Secretary
Telecopy:     (414) 382-8421
Telephone:   (414) 382-8470
E-mail:         dmhagerman@ra.rockwell.com

46



--------------------------------------------------------------------------------



 



     with a copy to:
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112
Attention:     Peter R. Kolyer, Esq.
Telecopy:      (212) 541-5369
Telephone:    (212) 408-5564
E-mail:          pkolyer@chadbourne.com
     If to Collins:
Rockwell Collins, Inc.
400 Collins Road, NE
Cedar Rapids, IA 52498
Attention:    Gary R. Chadick, Esq.
                    Senior Vice President,
                    General Counsel and Secretary
Telecopy:     (319) 295-3599
Telephone:   (319) 295-6835
E-mail:         grchadic@rockwellcollins.com
     with a copy to:
Chadbourne & Parke LLP
30 Rockefeller Plaza
New York, New York 10112
Attention:   Peter R. Kolyer, Esq.
Telecopy:    (212) 541-5369
Telephone:  (212) 408-5564
E-mail:        pkolyer@chadbourne.com
     If to Buyer:
Teledyne Technologies Incorporated
12333 West Olympic Boulevard
Los Angeles, CA 90064
Attention:   Melanie S. Cibik, Esq.
Telecopy:    (310) 893-1607
Telephone:  (310) 893-1605
E-mail:        mcibik@teledyne.com

47



--------------------------------------------------------------------------------



 



     with a copy to:
McGuireWoods LLP
Dominion Tower
625 Liberty Avenue, 23rd Floor
Pittsburgh, PA 15222
Attention:   Scott E. Westwood, Esq.
Telecopy:    (412) 402-4191
Telephone:  (412) 667-7989
E-mail:        swestwood@mcguirewoods.com
or in any case to such other address or addresses as hereafter shall be
furnished as provided in this Section 15.4 by any Party to the other Parties.
     SECTION 15.5 Waiver. No delay on the part of any Party in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any waiver on the part of any Party of any right, power or privilege hereunder
operate as a waiver of any other right, power or privilege hereunder, nor will
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder. No waiver by any Party shall be effective
unless it is evidenced by a written agreement making specific reference hereto
executed by the Party granting such waiver.
     SECTION 15.6 Schedules.
     (a) All Schedules attached hereto are hereby incorporated in and made a
part of this Agreement as if set forth in full herein. The mere inclusion of
information in any Schedule hereto as an exception to a representation, warranty
or covenant (i) shall not be deemed an admission by any Party that such
information represents a material exception or a material fact, event or
circumstance or that such information has had or would reasonably be expected to
have a Material Adverse Effect or a “material adverse effect” on any Seller’s or
Buyer’s ability to consummate the transactions contemplated hereby, as
applicable, or (ii) constitute, or be deemed to be, an admission to any third
party concerning such information. Matters reflected on any Schedule to this
Agreement are not necessarily limited to matters required by this Agreement to
be reflected on such Schedules. Such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature. Matters disclosed by any Seller or Sellers to Buyer pursuant to
any Section of or Schedule to this Agreement (or any section of any Schedule to
this Agreement) will be deemed to be disclosed with respect to all Sections of
and Schedules to this Agreement (and all sections of all Schedules to this
Agreement) to the extent the disclosure is reasonably applicable to such other
Sections or Schedules. Capitalized terms used in any Schedule to this Agreement
but not otherwise defined therein will have the respective meanings assigned to
such terms in this Agreement. If any matter set forth in the final Closing Date
Schedule Supplement delivered to Buyer at the Closing was not included

48



--------------------------------------------------------------------------------



 



in the draft thereof delivered to Buyer at least three days prior to the Closing
and does not relate to matters arising after delivery of such draft delivered at
least three days prior to the Closing, Buyer shall have the option to postpone
the Closing Date for up to two business days.
     (b) Sellers will have the right to deliver to Buyer at the Closing a
supplement to the Schedules hereto (the “Closing Date Schedule Supplement”)
containing any matters arising or discovered after the date hereof which, if
occurring prior to the date hereof, are required or permitted to be set forth or
described on such Schedules. The Closing Date Schedule Supplement will have no
effect for the purposes of determining the satisfaction of the condition set
forth in Section 11.1 or any other condition to Closing. The Closing Date
Schedule Supplement will, however, for purposes of determining whether any
Person is entitled to indemnification pursuant to Section 13.1 or whether any
Seller or Sellers have breached any of its representations and warranties
hereunder for any purpose other than Section 11.1, be deemed to amend the
Schedules hereto referenced in the Closing Date Schedule Supplement to reflect
the matters set forth therein. Sellers will provide to Buyer a draft of the
Closing Date Schedule Supplement at least three days prior to the Closing,
provided that such draft may be updated by Sellers in the final Closing Date
Schedule Supplement delivered to Buyer at the Closing.
     SECTION 15.7 Captions, Currency. The article, section and paragraph
captions herein and the table of contents hereto are for convenience of
reference only, do not constitute part of this Agreement and will not be deemed
to limit or otherwise affect any of the provisions hereof. Unless otherwise
specified, all references herein to numbered articles or sections are to
articles and sections of this Agreement and all references herein to exhibits or
schedules are to exhibits and schedules to this Agreement. Unless otherwise
specified, all references contained in this Agreement, in any exhibit or
schedule referred to herein or in any instrument or document delivered pursuant
hereto to dollars or “$” shall mean United States Dollars.
     SECTION 15.8 Construction; Interpretation. The Parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement. Any reference to any
federal, state, local, or foreign Law shall be deemed also to refer to all rules
and regulations promulgated thereunder, unless the context requires otherwise.
For purposes of this Agreement and the Schedules to this Agreement, (a) words in
the singular shall be held to include the plural and vice versa; (b) the terms
“hereof”, “herein”, “herewith” and “hereunder” and words of similar import will,
unless otherwise stated, be construed to refer to this Agreement as a whole and
not to any particular provision of this Agreement; (c) the word “including” and
words of similar import when used in this Agreement will mean “including,
without limitation”, unless otherwise specified; and (d) the word “or” will not
be exclusive.

49



--------------------------------------------------------------------------------



 



     SECTION 15.9 No Representations or Warranties.
     (a) The representations and warranties contained in Article V and
Article VI are in lieu of and are exclusive of all other representations and
warranties by any Seller, Sellers, any of their respective Affiliates or any
other Person. Buyer acknowledges that none of the Sellers, or any of their
respective Affiliates, or any other Person has made any representation or
warranty, expressed or implied, as to the accuracy or completeness of any
information regarding any of the Sellers, the Acquired Companies, the Business,
the RSC Shares, the RSL Shares or the assets or liabilities of the Acquired
Companies (including any confidential information memorandum, any supplemental
data, any financial projections or forecasts related to any of the Acquired
Companies or the Business and any other information, document or material made
available or furnished to Buyer or any of its Representatives in any “data
room”, management presentations or in any other form in anticipation of any of
the transactions contemplated by this Agreement) and none of the Sellers, or any
of their respective Affiliates, or any other Person will have or be subject to
any Liability to Buyer, any of its Representatives or any other Person resulting
from the distribution to Buyer or any of its Representatives, or Buyer’s or any
of its Representatives’ use, of any such information. Buyer further acknowledges
that, except as expressly set forth in Article V and Article VI, there are no
representations or warranties of any kind, expressed or implied, with respect to
any of the Sellers, the Acquired Companies, the Business, the RSC Shares, the
RSL Shares, the assets or liabilities of the Acquired Companies or any other
matter. It is expressly understood and agreed that Buyer accepts the condition
of the assets of the Acquired Companies “AS IS”, “WHERE IS” AND, SUBJECT ONLY TO
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN ARTICLE VI, WITH ALL FAULTS AND
WITHOUT ANY OTHER REPRESENTATION OR WARRANTY OF ANY NATURE WHATSOEVER, EXPRESS
OR IMPLIED, ORAL OR WRITTEN, AND IN PARTICULAR, WITHOUT ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
     (b) With respect to any projection or forecast delivered by or on behalf of
any of the Members, any Acquired Company or any of their respective
Representatives to Buyer or any of its Representatives, Buyer acknowledges that
(i) there are uncertainties inherent in attempting to make such projections and
forecasts, (ii) Buyer is familiar with such uncertainties, (iii) Buyer is taking
full responsibility for making its own evaluation of the adequacy and accuracy
of all such projections and forecasts so delivered, and (iv) none of Buyer or
its Representatives or any other Person shall have any claim against any Member,
any of their respective Representatives or any other Person with respect thereto
(provided that the foregoing does not affect Sellers’ representations set forth
in Section 6.5 that except as set forth therein, the Financial Statements
present fairly, in all material respects, the consolidated financial position
and the consolidated results of operations and cash flows of the Acquired
Companies as of the dates set forth therein and for the periods covered thereby
in accordance with GAAP (subject, in the case of the financial statements as of
and for the nine months ended June 30, 2006, to the absence of footnotes and
normal year-end adjustments)).
     SECTION 15.10 Severability. If any term or provision of this Agreement or
the application thereof to any Person or circumstance shall be held invalid,
illegal or

50



--------------------------------------------------------------------------------



 



unenforceable in any respect by a court of competent jurisdiction, the remaining
provisions hereof, or the application of such term or provision to Persons or
circumstances other than those as to which it has been held invalid, illegal or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby.
     SECTION 15.11 Dispute Resolution. In the event that any dispute, claim or
controversy arises with respect to the transactions contemplated hereby, this
Agreement, any provision hereof or the breach, performance, enforcement,
validity or invalidity of this Agreement or any provision hereof (collectively,
a “Dispute”), designees of Sellers and Buyer will meet to attempt a good faith
resolution of such Dispute within thirty days after either Party notifies the
other Parties of a Dispute. During the period between such notification of a
Dispute and thirty days after such meeting, each Party shall be entitled to make
any reasonable investigation of the claims or issues underlying such Dispute
that such Party deems reasonably necessary or desirable and, in connection with
such investigation, each Party agrees to make available to the other Parties and
its Representatives the information reasonably requested by the other Parties in
connection therewith. If the Dispute is not resolved within thirty days of such
meeting, any Party may make a written demand to the other Parties for formal
dispute resolution, which demand will specify the nature of the Dispute. Within
thirty days of such written demand, or such other time as the Parties may agree,
the Parties will attempt in good faith to resolve such Dispute by mediation in
accordance with the then-existing CPR Model Procedure for Mediation of Business
Disputes, promulgated by the CPR Institute for Dispute Resolution in Chicago,
Illinois. If such mediation is unsuccessful within thirty days after
commencement thereof, any Party may pursue any other remedies available to it,
subject to Section 13.7.
     SECTION 15.12 Consent to Jurisdiction.
     (a) Subject to Section 15.11, each Party irrevocably submits to the
exclusive jurisdiction of (i) the Court of Chancery in and for the State of
Delaware and the Superior Court in and for the State of Delaware and (ii) the
United States District Court for the District of Delaware for the purposes of
any suit, action or other proceeding arising out of or relating to the
transactions contemplated hereby, this Agreement, any provision hereof or the
breach, performance, enforcement, validity or invalidity of this Agreement or
any provision hereof (and agrees not to commence any action, suit or proceeding
relating thereto except in such courts). Each Party further agrees that service
of any process, summons, notice or document hand delivered or sent by U.S.
registered mail to such Party’s respective address set forth in Section 15.4
will be effective service of process for any action, suit or proceeding in any
such courts with respect to any matters to which it has submitted to
jurisdiction as set forth in the immediately preceding sentence. Each Party
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of or relating to the transactions
contemplated hereby, this Agreement, any provision hereof or the breach,
performance, enforcement, validity or invalidity of this Agreement or any
provision hereof in (i) the Court of Chancery in and for the State of Delaware
and the Superior Court in and for the State of Delaware or (ii) the United
States District Court for the District of Delaware and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought

51



--------------------------------------------------------------------------------



 



in an inconvenient forum. Notwithstanding the foregoing, each Party agrees that
a final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment in any jurisdiction or in any other
manner provided in Law or in equity.
     (b) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTIONS
CONTEMPLATED HEREBY, THIS AGREEMENT, ANY PROVISION HEREOF OR THE BREACH,
PERFORMANCE, ENFORCEMENT, VALIDITY OR INVALIDITY OF THIS AGREEMENT OR ANY
PROVISION HEREOF.
     SECTION 15.13 Expenses. Except as expressly provided herein, each Party
agrees to pay, without right of reimbursement from the other Parties, all costs
and expenses incurred by it and its Affiliates incident to the performance of
its obligations hereunder, including, without limitation, the fees and
disbursements of counsel, accountants, financial advisors, experts and
consultants employed by such Party in connection with the transactions
contemplated hereby, whether or not the transactions contemplated by this
Agreement are consummated; provided that this Section 15.13 shall not limit any
Person’s right to recover damages for any willful breach of this Agreement.
Notwithstanding the foregoing, the Parties acknowledge that the Company shall be
responsible for all fees and disbursements of counsel, accountants and other
consultants (other than J.P. Morgan Securities Inc., whose compensation will be
paid by Sellers) employed by Sellers or the Company in connection with the
preparation, negotiation and execution of this Agreement and all agreements
contemplated to be entered into pursuant to this Agreement and the Closing
hereunder.
     SECTION 15.14 Entire Agreement. This Agreement and the Confidentiality
Agreement together constitute the entire agreement between Sellers and Buyer
with respect to the subject matter hereof and this Agreement and the
Confidentiality Agreement supersede all prior negotiations, agreements or
understandings of Sellers and Buyer of any nature, whether oral or written,
relating thereto. For the avoidance of doubt, the Parties acknowledge and agree
that this Section 15.14 shall not affect the provisions contained in the last
sentence of Section 18 of the IP Agreement (which provisions contained in the
last sentence of Section 18 of the IP Agreement shall be applicable hereto as if
set forth in full herein).
     SECTION 15.15 Amendment. This Agreement may be modified, amended or
supplemented only by written agreement making specific reference hereto executed
by Buyer and each Seller.
     SECTION 15.16 Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute a single instrument.
     SECTION 15.17 Governing Law. This Agreement will be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts

52



--------------------------------------------------------------------------------



 



made and to be performed entirely within such State, without regard to the
conflicts of law principles of such State.
ARTICLE XVI
DEFINITIONS
     For purposes of this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and the plural forms of the terms defined):
     “Acquired Companies” has the meaning set forth in the recitals to this
Agreement.
     “Action” means any action, suit, arbitration or proceeding by or before any
arbitrator, court or other Governmental Entity.
     “Actually Realized” means, for purposes of determining the timing of any
Taxes (or related Tax cost or benefit) relating to any payment, transaction,
occurrence or event (including any Tax refund) with respect to any Person, the
time at which the amount of Taxes payable by such Person (including estimated
Taxes) is increased above or reduced below, as the case may be, the amount of
Taxes that such Person would be required to pay but for such payment,
transaction, occurrence or event.
     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
For purposes of the immediately preceding sentence, the term “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities, by contract or otherwise; provided, however,
that the Acquired Companies shall not be Affiliates of either Seller for
purposes of this Agreement.
     “Agreement” means this Agreement, as the same may be amended, modified or
supplemented from time to time in accordance with its terms.
     “Allocation Schedule” has the meaning set forth in Section 3.2.
     “Audit Notice” has the meaning set forth in Section 9.17(a).
     “Automation” has the meaning set forth in the preamble to this Agreement.
     “Automation Agency Licensing Agreement” means the Agency Licensing
Agreement, to be dated on or prior to the Closing Date, by and between the
Company, RSL and Automation, substantially in the form attached hereto as
Exhibit A.
     “Automation’s Knowledge” means the actual knowledge of Sujeet Chand and
John M. Miller, in each case as of the date of this Agreement and after
reasonable review of

53



--------------------------------------------------------------------------------



 



applicable files in such Person’s possession, and not any constructive or
imputed knowledge of any of the Members or the Acquired Companies, or any of
their respective directors, officers, employees, managers, members or other
Representatives.
     “Automation Services Agreement” means the RSC Services Agreement, to be
dated on or prior to the Closing Date, by and between the Company and
Automation, substantially in the form attached hereto as Exhibit C.
     “Automation Technologies” has the meaning set forth in the recitals to this
Agreement.
     “Bid” means any written quotation bid or proposal submitted by any of the
Acquired Companies and outstanding on the date hereof that, if accepted or
awarded, would lead to a Contract with the U.S. Government or a prime contractor
or a higher tier subcontractor to the U.S. Government, for the design,
manufacture or sale of products or the provision of services by any of the
Acquired Companies directly or indirectly to the U.S. Government.
     “Business” means the business heretofore and currently engaged in by the
Acquired Companies (including their Thousand Oaks and Imaging businesses) of
(a) researching, developing and commercializing technologies across a broad
array of competencies, including materials technology, information sciences and
electronics, and researching, developing, designing, engineering, manufacturing,
selling, modifying and supporting high speed analog and mixed signal integrated
circuit products based upon proprietary developed technologies, and activities
related thereto and (b) researching, developing, designing, engineering,
manufacturing, building, selling, modifying, repairing and supporting custom
infrared and visible optical sensors and related imaging components and laser
eye protection for various military and space applications, and activities
related thereto.
     “Business Intellectual Property” means (a) all Patents and Trademarks that
are either (i) set forth on Schedule 16.1 or (ii) licensed to any of the
Acquired Companies (and, in the case of all such patents, any counterparts
thereof or any continuations, reissuances or re-examinations thereof) and
(b) all Trade Secrets that are either owned by or licensed to any of the
Acquired Companies.
     “Buyer” has the meaning set forth in the preamble to this Agreement.
     “Buyer Benefit Plans” has the meaning set forth in Section 10.2.
     “Buyer Group” has the meaning set forth in Section 13.1(a).
     “Cash” means all cash (including cash in bank accounts of any of the
Acquired Companies as of the Effective Time and checks and wire transfers
received by any of the Acquired Companies prior to the Effective Time which were
not deposited in bank accounts of any of the Acquired Companies prior to the
Effective Time or which were so deposited but were not reflected as cash on
deposit in any bank accounts of the Acquired Companies as of

54



--------------------------------------------------------------------------------



 



or prior to the Effective Time), cash equivalents, funds, securities (other than
the RSL Shares), certificates of deposit, similar instruments and short term
investments of any of the Acquired Companies.
     “Closing” has the meaning set forth in Section 4.1.
     “Closing Date” has the meaning set forth in Section 4.1.
     “Closing Date Indebtedness” means all indebtedness for borrowed money owed
by the Acquired Companies immediately prior to the Closing.
     “Closing Date Schedule Supplement” has the meaning set forth in
Section 15.6(b).
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Collins” has the meaning set forth in the preamble to this Agreement.
     “Collins Agency Licensing Agreement” means the Agency Licensing Agreement,
to be dated on or prior to the Closing Date, by and between the Company, RSL and
Collins, substantially in the form attached hereto as Exhibit B.
     “Collins In-Flight” has the meaning set forth in the recitals to this
Agreement.
     “Collins’s Knowledge” means the actual knowledge of Stephen L. Belland,
Kyle Eppele and John W. Borghese, in each case as of the date of this Agreement
and after reasonable review of applicable files in such Person’s possession, and
not any constructive or imputed knowledge of any of the Members or the Acquired
Companies, or any of their respective directors, officers, employees, managers,
members or other Representatives.
     “Collins Services Agreement” means the RSC Services Agreement, to be dated
on or prior to the Closing Date, by and between the Company and Collins,
substantially in the form attached hereto as Exhibit D.
     “Collins Technologies” has the meaning set forth in the recitals to this
Agreement.
     “Company” has the meaning set forth in the recitals to this Agreement.
     “Company LLC Agreement ” means the Second Amended and Restated Limited
Liability Company Agreement of the Company, dated as of September 30, 2001, by
and between Automation Technologies and Collins Technologies.
     “Confidentiality Agreement” means the confidentiality agreement, dated as
of February 14, 2006, by and between J.P. Morgan Securities Inc., on behalf of
Automation and Collins, and Buyer.
     “Consents” means consents, approvals, clearances, exemptions, waivers,
authorizations, filings, registrations and notifications.

55



--------------------------------------------------------------------------------



 



     “Contracts” means, with respect to any Person, any written legally binding
contract, license, agreement, purchase or sales order, note, bond, mortgage,
indenture, lease, partnership or joint venture agreement or other legally
binding agreement to which any such Person is a party or with respect to which
any such Person’s properties or assets are bound.
     “Cypress Services Agreement” means the Continuing Services Agreement dated
as of June 29, 2001 by and between Collins and the Company.
     “Cypress Services Agreement Amendment” has the meaning set forth in
Section 9.13(b).
     “Damages” means losses, liabilities, claims, damages, payments, Taxes,
costs and expenses (including costs and expenses of Actions, amounts paid in
connection with any assessments, judgments or settlements relating thereto,
interest and penalties recovered by a third party with respect thereto and
out-of-pocket expenses and reasonable attorneys’, accountants’ and other
experts’ fees and expenses reasonably incurred in defending against any such
Actions or in enforcing an Indemnified Party’s rights hereunder).
     “Deductible” has the meaning set forth in Section 13.5(a).
     “Dispute” has the meaning set forth in Section 15.11.
     “Distribution Agreement” means the Distribution Agreement, dated as of
June 29, 2001, as amended August 14, 2001, by and among Automation (formerly
named Rockwell International Corporation), Collins and the Company, as in effect
on the date hereof.
     “Effective Time” has the meaning set forth in Section 4.1.
     “Environmental Costs” has the meaning set forth in Section 6.19.
     “Environmental Laws” means any Law existing on the date hereof which deals
with (i) pollution or protection of human health or the environment or
(ii) management, storage, handling, use, generation, release, treatment or
disposal of Hazardous Substances, including (a) the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601 et seq.;
(b) the Toxic Substances Control Act, 15 U.S.C. §2601 et seq.; (c) the Federal
Water Pollution Control Act, 33 U.S.C. §1251 et seq.; (d) the Federal Solid
Waste Disposal Act, 42 U.S.C. §6901 et seq.; and (e) the Federal Clean Air Act,
42 U.S.C. §7401 et seq., together with all rules, regulations and orders issued
thereunder in effect on the date hereof or any state equivalent thereto, and
each as any of the same may have been amended up to the date hereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Benefit Plan” means any “employee benefit plan” within the meaning
of Section 3(3) of ERISA.

56



--------------------------------------------------------------------------------



 



     “Excluded IP” has the meaning set forth in the IP Agreement.
     “Financial Instruments” means all loan agreements, credit facilities,
foreign currency forward exchange contracts, comfort letters, letters of credit
and similar instruments, and guaranties of any of the foregoing, related to the
Business or any of the Acquired Companies under which any Member has any
primary, secondary, contingent, joint, several or other Liability (other than to
the extent relating to Closing Date Indebtedness).
     “Financial Statements “ has the meaning set forth in Section 6.5.
     “GAAP” means United States generally accepted accounting principles as in
effect from time to time.
     “Government Contract” means any written Contract in effect on the date
hereof and under which any Acquired Company or third party thereunder has an
express obligation that is required to be performed after the date hereof
relating to the Business between any of the Acquired Companies and (a) the U.S.
Government; (b) any prime contractor to the U.S. Government; or (c) any
subcontractor with respect to any contract described in clauses (a) and (b).
     “Governmental Entity” means any (a) nation, state, province, county, city,
town, village, district or other jurisdiction, (b) federal, state, provincial,
local, regional, municipal, foreign or other government , (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department or other entity and any court or other tribunal),
(d) multinational organization, (e) body exercising, or entitled to exercise,
any administrative, executive, judicial, legislative, policy, regulatory or
taxing authority or power of any nature or (f) official or other
instrumentalities of any of the foregoing.
     “Group” means the Seller Group or the Buyer Group, as applicable.
     “Guarantor” has the meaning set forth in the recitals to this Agreement.
     “Guarantee” has the meaning set forth in the recitals to this Agreement.
     “Hazardous Substance” means any substance that (i) is or contains asbestos,
polychlorinated biphenyls, petroleum or petroleum derived substances or wastes,
(ii) requires removal or remediation or is otherwise regulated, or for which
liability may be imposed pursuant to, under any Environmental Law, or is
defined, listed or identified as a “hazardous waste” or “hazardous substance”
thereunder or (iii) is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic or otherwise hazardous and is regulated as
such by any Governmental Entity under any Environmental Law.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Income Taxes” means all Taxes based upon, measured by, or calculated with
respect to (a) net income or profits (including any capital gains, minimum taxes
and any

57



--------------------------------------------------------------------------------



 



Taxes on items of tax preference, but not including sales, use, real property
gains, real or personal property, gross or net receipts, transfer or other
similar Taxes) or (b) multiple bases (including corporate franchise, doing
business or occupation Taxes) if one or more of the bases upon which such Tax
may be based upon, measured by, or calculated with respect to is described in
clause (a) of this definition.
     “Indemnified Claim” has the meaning set forth in Section 13.3(f).
     “Indemnified Individuals” has the meaning set forth in Section 9.14(a).
     “Indemnified Party” means any member of the Seller Group or the Buyer Group
who or which may seek indemnification under this Agreement.
     “Indemnifying Party” means a Party or Parties against whom indemnification
may be sought under this Agreement.
     “Indemnity Reduction Amounts” has the meaning set forth in Section 13.4(a).
     “Intellectual Property” means all Patents and Trademarks and Trade Secrets.
     “IP Agreement” means the Intellectual Property Agreement, to be dated the
Closing Date, by and among Automation, Collins, the Company and RSL,
substantially in the form attached hereto as Exhibit E.
     “June 30, 2006 Balance Sheet” has the meaning set forth in Section 6.5.
     “Knowledge”, with respect to the Company, means the actual knowledge of
Derek Cheung, James King, Anthea Musick, Jonathan Rode and Kadri Vural, in each
case as of the date of this Agreement and after reasonable review of applicable
files in such Person’s possession and reasonable inquiry of the applicable
current employee at the Company primarily responsible for such matter, if any,
and not any constructive or imputed knowledge of any of the Members or the
Acquired Companies, or any of their respective directors, officers, employees,
managers, members or other Representatives.
     “Laser Eye Protection Spectacles” means laser eye protection spectacles and
goggles (but which shall not include, without limitation, laser eye protection
visors, windscreens, canopies, binoculars, monoculars, night vision goggles
(including intensifier tubes thereon) or scopes).
     “Laws” means all applicable laws, statutes, constitutions, rules,
regulations, judgments, rulings, orders, decrees, injunctions and determinations
of Governmental Entities.
     “Leases” has the meaning set forth in Section 6.7(a).
     “Liabilities” means any and all claims, debts, liabilities, obligations and
commitments of any nature whatsoever, whether known or unknown, asserted or
unasserted, fixed, absolute or contingent, primary or secondary, matured or
unmatured, accrued or

58



--------------------------------------------------------------------------------



 



unaccrued, liquidated or unliquidated or due or to become due, whenever or
however arising (including those arising out of any Contract or tort, whether
based on negligence, strict liability or otherwise) and whether or not the same
would be required by GAAP to be reflected as a liability in financial statements
or disclosed in the notes thereto.
     “Lien” means any lien, security interest, pledge, mortgage, charge, title
retention agreement or other encumbrance.
     “Material Adverse Effect” means a material adverse effect on:
  (a) the business, financial condition or operations of the Acquired Companies,
taken as a whole, except for any such effect resulting from or arising out of or
in connection with:
          (i) the public announcement of (x) the Company’s intent to sell any of
its businesses, (y) Sellers’ intent to sell the Company or any of its businesses
or (z) this Agreement;
          (ii) the transactions contemplated hereby or any actions to be taken
pursuant to or in accordance with this Agreement;
          (iii) changes in, or events or conditions affecting, any industry or
market in which any of the Acquired Companies operates;
          (iv) changes in, or events or conditions affecting, the United States
or global economy or capital or financial markets generally;
          (v) changes in applicable Law or the interpretations thereof by any
Governmental Entity;
          (vi) changes in GAAP; or
          (vii) changes in general political conditions, including any acts of
war or terrorist activities; or
  (b) Sellers’ ability to consummate the transactions contemplated hereby.
     “Material Contracts” has the meaning set forth in Section 6.9(a).
     “Member Loan Agreement” means the Loan Agreement, dated as of November 12,
2001, as amended, by and among the Company, Automation and Collins providing for
a revolving line of credit in favor of the Company.
     “Members” means Automation and Collins and each of their respective
Affiliates and any Person jointly owned by Automation and/or any of its
Affiliates and Collins and/or any of its Affiliates to which any Retained Assets
have been transferred.

59



--------------------------------------------------------------------------------



 



     “Multiemployer Plan” has the meaning described in §4000(a)(3) of ERISA.
     “Ordinary Course of Business” means the ordinary course of business
consistent with past practice.
     “Owned Properties” has the meaning set forth in Section 6.7(a).
     “Parties” means each Seller and Buyer.
     “Patents and Trademarks” means (a) patents, patent applications and
invention disclosures, (b) trademarks, service marks and trade names, together
with all applications and registrations in connection therewith, (c) copyright
applications and registrations and (d) mask works applications and
registrations.
     “Permits” means written permits, licenses, franchises, registrations,
variances and approvals obtained from any Governmental Entity.
     “Permitted Liens” means (a) mechanic’s, materialmen’s, workmen’s,
repairmen’s and similar Liens, (b) Liens for Taxes not yet due and payable or
for Taxes being contested in good faith through appropriate proceedings,
(c) purchase money Liens and Liens securing rental payments under capital lease
arrangements, (d) pledges or deposits under workers’ compensation legislation,
unemployment insurance Laws or similar Laws, (e) good faith deposits in
connection with bids, tenders or Contracts, including rent security deposits,
(f) pledges or deposits to secure public or statutory obligations or appeal
bonds, (g) Liens referred to in any Schedule hereto, (h) in the case of real
property, such state of facts as an accurate survey would show, recorded
easements, covenants and other restrictions and zoning and building law
requirements, in any such case which do not materially impair the current use,
occupancy or value of the property subject thereto and (i) other immaterial
Liens not incurred in connection with the borrowing of money.
     “Person” means any individual, partnership, joint venture, corporation,
limited liability entity, trust, joint venture, unincorporated organization or
other entity (including a Governmental Entity).
     “Plans” has the meaning set forth in Section 6.17(c).
     “Portfolio Companies” means the following:
     (a) AltaSens, Inc., a Delaware corporation;
     (b) ColdWatt Inc., a Delaware corporation;
     (c) Osprey Data Systems Corporation, a Delaware corporation; and
     (d) CIIIS, a Delaware limited liability company.

60



--------------------------------------------------------------------------------



 



     “Pre-Closing Tax Period” means any Tax period ending on or before the
Closing Date.
     “Prohibited Transaction” has the meaning set forth in Section 406 of ERISA
and Section 4975 of the Code.
     “Purchase Price” has the meaning set forth in Section 3.1.
     “Reportable Event” means a “reportable event” within the meaning of
Section 4043 of ERISA, other than an event for which the notice provision has
been waived.
     “Representatives” means, with respect to any Person, such Person’s
Affiliates, and such Person’s and its Affiliates’ respective directors,
officers, employees, members, managers, agents and other representatives,
including legal counsel and accountants.
     “Retained Assets” means the following:
     (a) all Cash, other than RSC LTIP Cash and amounts pursuant to
Section 9.6(c);
     (b) all rights in and to and use of (other than to the extent provided for
in Section 9.8) the Retained Names and all derivatives thereof and all corporate
symbols and logos related thereto; and any and all goodwill represented thereby
and pertaining thereto;
     (c) all claims, deposits, warranties, refunds, causes of action, choses in
action, rights of recovery, rights of set-off, rights to recoupment and other
rights, sums and fees arising out of (i) any asset described in this definition
of Retained Assets or (ii) any Closing Date Indebtedness;
     (d) all Retained Intellectual Property;
     (e) all shares of capital stock of, or other equity interests in (and all
rights to receive shares of capital stock of, or other equity interests in), the
Portfolio Companies and all other assets and rights based upon, arising out of
or relating to such shares of capital stock or other equity interests or rights
to receive such shares of capital stock or other equity interests; and
     (f) the loan receivable due the Company from AltaSens, Inc., the
Convertible Promissory Note dated December 15, 2005, as amended as of March 31,
2006, of AltaSens, Inc. in favor of the Company and all rights relating thereto
(including rights to receive securities into which such note is convertible),
including all rights of the Company under the Note Purchase Agreement dated as
of December 1, 2005 with AltaSens, Inc. and such note.
     “Retained Intellectual Property” means all Patents and Trademarks not set
forth on Schedule 16.1 (and, in the case of patents not set forth on
Schedule 16.1, all counterparts thereof or any continuations, reissuances or
re-examinations thereof).

61



--------------------------------------------------------------------------------



 



     “Retained Names” means the names, trademarks, trade names, domain names and
service marks “Rockwell”, “Rockwell Scientific Company” and “Rockwell Scientific
Licensing”, any corporate symbols or logos related thereto and all other
trademarks, service marks and other marks, whether or not registered or pending,
that include the word “Rockwell” or any derivative thereof or any name or mark
confusingly similar thereto.
     “Revenue Sharing Agreement” means the Revenue Sharing Agreement, to be
dated on or prior to the Closing Date, by and among Automation, Collins, the
Company and RSL, substantially in the form attached hereto as Exhibit F.
     “RSC LTIP” has the meaning set forth in Section 10.3.
     “RSC LTIP Cash” means cash of the Company solely representing the cash
allocations to the RSC LTIP Fund made prior to the Closing Date that were
authorized by the Board of Directors of the Company pursuant to the terms of the
RSC LTIP and any interest accrued thereon through the Closing Date, which cash
is contained in a short-term treasury fund account of the Company with Vanguard
Group entitled “Rockwell Scientific Company Success Fund 2003-2007”.
     “RSC LTIP Fund” has the meaning set forth in the RSC LTIP, as in effect
immediately prior to the Closing.
     “RSC Shares “ means the 2,000 issued and outstanding Common Shares (as
defined in the Company LLC Agreement) of the Company.
     “RSL” has the meaning set forth in the recitals to this Agreement.
     “RSL Shares” has the meaning set forth in Section 6.4(a).
     “Sellers” has the meaning set forth in the preamble to this Agreement.
     “Seller Group” has the meaning set forth in Section 13.2.
     “Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which such Person or
any Subsidiaries of such Person controls or owns, directly or indirectly, more
than 50% of the stock or other equity interest, or more than 50% of the voting
power entitled to vote on the election of members to the board of directors or
similar governing body.
     “Taxes” means all taxes, charges, duties, fees, levies or other
assessments, including income, excise, property, sales, value added, profits,
license, withholding, payroll, employment, net worth, capital gains, transfer,
stamp, social security, environmental, occupation and franchise taxes, imposed
by any Governmental Entity, and including any interest, penalties and additions
attributable thereto.
     “Tax Returns” means any return, report, declaration, information return,
statement or other document filed or required to be filed with any Governmental
Entity (including any

62



--------------------------------------------------------------------------------



 



schedule or attachment thereto, and including any amendment thereof) in
connection with the determination, assessment or collection of any Tax or the
administration of any Laws, regulations or administrative requirements relating
to any Tax.
     “Third Party Claim” has the meaning set forth in Section 13.3(a).
     “Trade Secrets” means (a) trade secrets and confidential business
information (including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, designs, drawings, specifications and business and marketing plans and
proposals), (b) works of authorship and all copyrights thereto and (c) computer
software (including data and related documentation).
[Remainder of Page Left Intentionally Blank; Signature Page Follows]

63



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
as of the date first above written.

            ROCKWELL AUTOMATION, INC.
      By:   /s/ Rondi Rohr-Dralle         Name:   Rondi Rohr-Dralle       
Title:   Vice President, Corporate Development        ROCKWELL COLLINS, INC.
      By:   /s/ Clayton M. Jones         Name:   Clayton M. Jones       
Title:   Chairman, President and Chief Executive Officer        TELEDYNE BROWN
ENGINEERING, INC.
      By:   /s/ Robert Mehrabian         Name:   Robert Mehrabian       
Title:   Chairman and Chief Executive Officer     

64